Farm Springs Road (CT)
 
 
 
 
 
______________________________________________________________________________
Prepared By And When Recorded Return or Mail To: Nyemaster Goode, P.C., 700
Walnut St., Suite 1600, Des Moines, Iowa 50309, Attention: Anthony A. Longnecker
 
 
OPEN-END FIRST MORTGAGE DEED, SECURITY AGREEMENT AND FIXTURE FILING
 
 
THIS OPEN-END FIRST MORTGAGE DEED, SECURITY AGREEMENT AND FIXTURE FILING
(“Mortgage”), made as of February ___, 2013, by and between FARM SPRINGS ROAD
LLC, a Connecticut limited liability company (“Mortgagor”), with the address of
444 Merrick Road, Suite 370, Lynbrook, NY  11563, and AVIVA LIFE AND ANNUITY
COMPANY, an Iowa corporation (“Mortgagee”), with an office at c/o Aviva
Investors North America, Inc., Attn:  Commercial Mortgage, 215 10th Street,
Suite 1000, Des Moines, Iowa 50309.
 
W I T N E S S E T H:
 
WHEREAS, Mortgagor has borrowed from Mortgagee and Mortgagee has loaned to
Mortgagor the sum of FIFTEEN MILLION AND NO/100 DOLLARS ($15,000,000.00) (the
“Loan”); and
 
WHEREAS, said indebtedness is evidenced by a Promissory Note dated as of the
date hereof in the principal sum of FIFTEEN MILLION AND NO/100 DOLLARS
($15,000,000.00) (herein, together with all notes issued and accepted in
substitution or exchange therefor, and as any of the foregoing may from time to
time be modified, extended, renewed, consolidated, restated or replaced, called
the “Note”), a copy of which is attached hereto as Annex I, executed by
Mortgagor and payable to Mortgagee at its office in Des Moines, Iowa, or at such
other place as Mortgagee may designate in writing with interest as therein
provided, both principal and interest to be payable periodically in accordance
with the terms of the Note and finally maturing on or before the first day of
March, 2018 as the same may be extended pursuant to the Note.
 
NOW, THEREFORE, Mortgagor, for the purpose of securing the payment of all
amounts now or hereafter owing under the Note, this Mortgage and the other Loan
Documents (as defined below) and the faithful performance of all covenants,
conditions, stipulations and agreements therein and herein contained, in
consideration of these premises and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, hereby gives, grants,
bargains, sells, conveys, transfers, confirms, assigns, sets over, mortgages,
grants a security interest in, and warrants to Mortgagee, its successors and
assigns forever all of Mortgagor’s rights, title and interest in and to the
following property and rights (collectively referred to as the “Mortgaged
Premises”):

 [MORTGAGE]
Loan No. 19263
 
Page 1 of 47

--------------------------------------------------------------------------------

 

 
 
A.
All of the following described real property (hereinafter called the “Land”),
situated in the town/city of Farmington, Hartford County, Connecticut to wit:

 
The real property described in Exhibit “A” attached hereto;
 
 
B.
All and singular, the buildings and improvements, situated, constructed, or
placed on the Land, (i) all streets, boulevards, avenues or other public
thoroughfares in front of and adjoining the Land, (ii) all easements, licenses,
rights of way, rights of Mortgagor ingress or egress, and all covenants,
conditions and restrictions benefiting the Land, (iii) all strips, gores or
pieces of land abutting, bounding, adjacent or contiguous to the Land (iv) any
land lying in or under the bed of any creek, stream, bayou or river running
through, abutting or adjacent to the Land, (v) any riparian, appropriative or
other water rights of Mortgagor appurtenant to the Land and relating to surface
or subsurface waters, (vi) all wastewater (sewer) treatment capacity and all
water capacity assigned to the Land, (vii) any oil, gas or other minerals or
mineral rights relating to the Land or to the surface or subsurface thereof
owned by Mortgagor, (viii) any reversionary rights attributable to the Land;

 
 
C.
Any and all leases, subleases, licenses, concessions or grants of other
possessory interests now or hereafter in force, oral or written, covering or
affecting the Land or any buildings or improvements belonging or in any way
appertaining thereto, or any part thereof;

 
 
D.
All the rents, issues, uses, profits, insurance claims and proceeds and
condemnation awards now or hereafter belonging or in any way pertaining to (1)
the Land;  (2) each and every building and improvement and all of the properties
included within the provisions of the foregoing paragraph B; and  (3) each and
every lease, sublease and agreement described in the foregoing paragraph C and
each and every right, title and interest thereunder, from the date of this
Mortgage until the terms hereof are complied with and fulfilled;

 
 
E.
All instruments (including promissory notes), documents, accounts, chattel paper
(whether tangible or electronic), deposit accounts, letter-of-credit rights,
supporting obligations, any other contract rights or rights to the payment of
money, and all general intangibles (including, without limitation, payment
intangibles, and all recorded data of any kind or nature, regardless of the
medium of recording, including, without limitation, all software, writings,
plans, specifications and schematics) now or hereafter belonging or in any way
pertaining to (1) the Land; (2) each and every building and improvement and all
of the properties on the Land; and (3) each and every lease, sublease and
agreement described in the foregoing paragraph C and each and every right, title
and interest thereunder; and


 [MORTGAGE]
Loan No. 19263
 
Page 2 of 47

--------------------------------------------------------------------------------

 

 
 
F.
All machinery, apparatus, equipment, fixtures and articles of personal property
of every kind and nature now or hereafter located on the Land or upon or within
the buildings and improvements belonging or in any way appertaining to the Land
and used or usable in connection with any present or future operation of the
Land or any building or improvement now or hereafter located thereon and the
fixtures and the equipment which may be located on the Land and now owned or
hereafter acquired by Mortgagor (hereinafter called the “Equipment”), including,
but without limiting the generality of the foregoing, any and all furniture,
furnishings, partitions, carpeting, drapes, dynamos, screens, awnings, storm
windows, floor coverings, stoves, refrigerators, dishwashers, disposal units,
motors, engines, boilers, furnaces, pipes, plumbing, elevators, cleaning, call
and sprinkler systems, fire extinguishing apparatus and equipment, water tanks,
maintenance equipment, and all heating, lighting, ventilating, refrigerating,
incinerating, air-conditioning and air-cooling equipment, gas and electric
machinery and all of the right, title and interest of Mortgagor in and to any
Equipment which may be subject to any title retention or security agreement
superior in lien to the lien of this Mortgage and all additions, accessions,
parts, fittings, accessories, replacements, substitutions, betterments, repairs
and proceeds of all of the foregoing, all of which shall be construed as
fixtures and will conclusively be construed, intended and presumed to be a part
of  the Land.  It is understood and agreed that all Equipment, whether or not
permanently affixed to the Land and the buildings and improvements thereon,
shall for the purpose of this Mortgage be deemed conclusively to be conveyed
hereby and, as to all such Equipment, whether personal property or fixtures, or
both, a security interest is hereby granted by Mortgagor and hereby attached
thereto, all as provided by the Uniform Commercial Code as adopted, amended and
in force in Connecticut.

 
Together with all and singular other tenements, hereditaments and appurtenances
belonging to the aforesaid properties, or any part thereof with the reversions,
remainders and benefits and all other revenues, rents, earnings, issues and
income and profits arising or to arise out of or to be received or had of and
from the properties hereby mortgaged or intended so to be or any part thereof
and all the estate, right, title, interest and claims, at law or in equity which
Mortgagor now or may hereafter acquire or be or become entitled to in and to the
aforesaid properties and any and every part thereof.  The “Mortgaged Premises”
are hereby declared to be subject to the lien of this Mortgage as security for
the payment of the aforementioned indebtedness.
 
SUBJECT TO (i) liens for ad valorem taxes and special assessments or
installments thereof not now delinquent;  (ii) building and zoning ordinances
and building and use restrictions;  (iii) easements of record on the date
hereof; and  (iv) such minor defects, irregularities, encumbrances, easements,
and rights of way as normally exist with respect to property similar in
character to the Mortgaged Premises which do not individually or in the
aggregate materially detract from the value of the Mortgaged Premises or impair
the use thereof for the purpose intended (all of the foregoing being herein
referred to as “Permitted Encumbrances”).

 [MORTGAGE]
Loan No. 19263
 
Page 3 of 47

--------------------------------------------------------------------------------

 

 
PROVIDED, HOWEVER, that if Mortgagor, its successors or assigns shall pay, or
cause to be paid, the principal of the Note and the interest due or to become
due thereon, at the times and in the manner mentioned in the Note, and shall
keep, perform and observe all the covenants and conditions pursuant to the terms
of this Mortgage and the Assignment of Leases, Rents and Income dated as of the
date hereof (herein called the “Assignment”) to be kept, performed and observed
by it, and shall pay to Mortgagee all sums of money due or to become due to it
in accordance with the terms and provisions hereof, then this Mortgage and the
rights hereby granted shall cease, terminate and be void and upon request
Mortgagee shall execute a document in recordable form evidencing the
satisfaction of this Mortgage; otherwise, this Mortgage shall be and remain in
full force and effect.  This Mortgage, the Note, the Assignment, and the other
documents and instruments evidencing or securing the loan evidenced by the Note
(excluding the certain Environmental Indemnification Agreement dated as of this
same date) are referred to herein collectively as the “Loan Documents.”
 
Mortgagor covenants and agrees with Mortgagee as follows:
 
 
ARTICLE ONE
 
GENERAL COVENANTS
 
Section 1-1.                      Payment of Indebtedness.  Mortgagor shall pay
when due all amounts at any time owing under the Note secured by this Mortgage
and shall perform and observe each and every term, covenant and condition
contained herein and in the Note.
 
Section 1-2.                      Title and Instruments of Further
Assurance.  Mortgagor represents, warrants, covenants and agrees that it is the
lawful owner of the Mortgaged Premises subject to the Permitted Encumbrances and
that it has good right and lawful authority to mortgage, assign and pledge the
same as provided herein; that it has not made, done, executed or suffered, and
will not make, do, execute or suffer, any act or thing whereby its estate or
interest in and title to the Mortgaged Premises or any part thereof shall or may
be impaired or changed or encumbered in any manner whatsoever except by
Permitted Encumbrances; that it does warrant and will defend the title to the
Mortgaged Premises against all claims and demands whatsoever not specifically
excepted herein; and that it will do, execute, acknowledge and deliver all and
every further act, deed, conveyance, transfer and assurance necessary or proper
for the carrying out more effectively of the purpose of this Mortgage and,
without limiting the foregoing, for conveying, mortgaging, assigning and
confirming unto Mortgagee all of the Mortgaged Premises, or property intended so
to be, whether now owned or hereafter acquired, including without limitation the
preparation, execution and filing of any documents, such as control agreements,
financing statements and continuation statements, deemed advisable by Mortgagee
for maintaining its lien on any property included in the Mortgaged Premises.
 

 [MORTGAGE]
Loan No. 19263
 
Page 4 of 47

--------------------------------------------------------------------------------

 

Section 1-3.                      First Lien.  The lien created by this Mortgage
is a first and prior lien on the Mortgaged Premises and Mortgagor will keep the
Mortgaged Premises and the rights, privileges and appurtenances thereto free
from all lien claims of every kind whether superior, equal, or inferior to the
lien of this Mortgage subject only to Permitted Encumbrances and if any such
lien be filed, Mortgagor, within twenty (20) days after such filing shall cause
same to be discharged by payment, bonding or otherwise to the satisfaction of
Mortgagee.  Mortgagor further agrees to protect and defend the title and
possession of the Mortgaged Premises so that this Mortgage shall be and remain a
first lien thereon until said debt be fully paid, or if foreclosure shall be had
hereunder so that the purchaser at said sale shall acquire good title in fee
simple to the Mortgaged Premises free and clear of all liens and encumbrances
except the Permitted Encumbrances.
 
Section 1-4.                      Due on Sale or Encumbrance.
 
(a)           In the event Mortgagor directly or indirectly sells, conveys,
transfers, disposes of, or further encumbers all or any part of the Mortgaged
Premises or any interest therein, or in the event any ownership interest in
Mortgagor (including without limitation voting rights in respect thereof) is
directly or indirectly issued, transferred or encumbered, or in the event
Mortgagor or any owner of Mortgagor agrees so to do, in any case without the
written consent of Mortgagee being first obtained (which consent Mortgagee may
withhold in its sole and absolute discretion), then, at the sole option of
Mortgagee, Mortgagee may accelerate the Loan and declare the principal of and
the accrued interest of the Note, and including all sums advanced hereunder with
interest, to be forthwith due and payable, and thereupon the Note, including
both principal and all interest accrued thereon, and including all sums advanced
hereunder and interest thereon, shall be and become immediately due and payable
without presentment, demand or further notice of any kind.  Without limiting the
generality of the foregoing, a merger, consolidation, reorganization, entity
conversion or other restructuring or transfer by operation of law, whereunder
Mortgagor or, in the case of an ownership interest, the holder of an ownership
interest in Mortgagor, is not the surviving entity as such entity exists on the
date hereof, shall be deemed to be a transfer of the Mortgaged Premises or of an
ownership interest in Mortgagor; and any transfer of an ownership interest in a
general or limited partnership, corporation or limited liability company holding
an ownership interest in Mortgagor shall be deemed to be a transfer of such
ownership interest in Mortgagor.  Consent as to any one transaction shall not be
deemed to be a waiver of the right to require consent to future or successive
transactions.  Without limiting the generality of the foregoing, there shall be
no subordinate financing relating to the Mortgaged Premises.

 [MORTGAGE]
Loan No. 19263
 
Page 5 of 47

--------------------------------------------------------------------------------

 

 
(b)           Notwithstanding the foregoing, and provided no Event of Default
(as hereinafter defined) has occurred and is then continuing, one transfer or
conveyance of the Mortgaged Premises to a transferee approved by Mortgagee in
its sole and absolute discretion shall be permitted upon (i) execution by the
transferee of an assumption agreement reasonably satisfactory to Mortgagee; (ii)
receipt by Mortgagee of a non-refundable fee equal to one percent (1%) of the
outstanding amount of the Note at the time of such transfer and assumption;
(iii) receipt by Mortgagee of an endorsement to Mortgagee’s title policy, in
form and substance reasonably acceptable to Mortgagee; and (iv) receipt by
Mortgagee of opinions of counsel, and authorization documents of Mortgagor and
the transferee, reasonably satisfactory to Mortgagee.  Further, Mortgagee, in
its sole and absolute discretion, may require individuals who are principals of
the transferee, specifically named by Mortgagee to deliver to Mortgagee an
Environmental Indemnification Agreement on Mortgagee’s standard form.  The
rights granted to Mortgagor in this paragraph are personal to the original
Mortgagor, shall be extinguished after the exercise thereof, and shall not inure
to the benefit of any transferee.  Any such transfer and assumption will not
release the original Mortgagor or any guarantor from any liability to Mortgagee
without the written consent of Mortgagee, which consent may be given or withheld
in Mortgagee’s sole and absolute discretion and may be conditioned upon the
execution of new guaranties from the principals of the transferee, execution by
the principals of the transferee of Mortgagee’s standard Environmental
Indemnification Agreement, and such other requirements as Mortgagee may deem
appropriate in its discretion.
 
(c)           Additionally, and notwithstanding the foregoing, provided no Event
of Default has occurred and is then continuing and so long as GTJ REIT, Inc. (or
its wholly owned subsidiary) maintains at least 25% ownership, maintains
managing control and remains the general partner of the managing member of the
Mortgagor, Mortgagee will permit from time to time: (a) the transfer or pledge
of ownership interests, either partially or in total, from one Current Limited
Partner to another Current Limited Partner; (b) the transfer or pledge by the
Current Limited Partners to third parties approved by Mortgagee, which approval
shall not be unreasonably withheld or delayed; and (c) transfers by limited
partners of GTJ Realty, LP (“Guarantor”) to family members (for purposes hereof
being limited to a spouse, children, and grandchildren), or to entities
controlled by such family members or trusts for their benefit, for estate
planning purposes without the prior consent of  (but with notice in writing to
Mortgagee).  The term “Current Limited Partners” shall mean GTJ REIT Inc.,
Guarantor, Paul Cooper, Jerome Cooper, Louis Sheinker, Jeffrey Ravetz, Sarah
Ravetz, Jeffrey Wu and The Wu Family Gift Trust. There will be no transfer fee
assessed for any such transfer under this paragraph (c).  Mortgagor will be
solely responsible for any expenses reasonably incurred by either Mortgagor or
Mortgagee in connection with such transfer.  Notwithstanding the foregoing, (x)
Jeffrey Wu may pledge and/or transfer his 21,753 class B limited partnership
interest units and his 2,219 common limited partnership interest units and/or
(y) The Wu Family Gift Trust may pledge and/or transfer its 2,660 class B
limited partnership interest units, to PNC Bank, N.A provided (i) no Event of
Default exists and is then continuing; and (ii) GTJ REIT, Inc. (or its wholly
owned subsidiary) maintains at least 25% ownership, maintains managing control
and remains the general partner of the managing member of the Mortgagor.
 

  [MORTGAGE]
Loan No. 19263
 
Page 6 of 47

--------------------------------------------------------------------------------

 

(d)           In all events, Mortgagee shall be notified in advance of any
proposed transfer, and Mortgagor shall pay, or reimburse Mortgagee for, all
costs and expenses, including attorneys’ fees and expenses, associated with
Mortgagee’s review and documentation of any proposed transfer of the Mortgaged
Premises or interests in Mortgagor, whether or not consummated.
 
(e)           Mortgagee acknowledges that GTJ Realty, LP, as the sole member of
Mortgagor has recently concluded a transaction (the “UPREIT Transaction”)
pursuant to which Wu/Lighthouse Portfolio LLC (the “Portfolio”) contributed
certain assets to GTJ Realty, LP in exchange for limited partnership interests
in GTJ Realty, LP.  As a result of the UPREIT Transaction, GTJ Realty, LP is
owned 65.71% by GTJ REIT Inc. and 33.28% by the Portfolio as limited partners
and GTJ REIT Inc. (or its wholly owned subsidiary) holds a 1% general
partnership interest.  Mortgagee has been advised of the UPREIT Transaction and
consents thereto.
 
(f)           For the avoidance of doubt, the restrictions in Section 1-4 shall
not be deemed to prohibit (i) GTJ REIT, Inc. from issuing additional shares in
GTJ REIT, Inc. or (ii) existing or future stockholders of GTJ REIT, Inc. from
selling their shares in GTJ REIT, Inc.  In addition, the restrictions in Section
1-4 shall not be deemed to prohibit (i) GTJ Realty, LP from issuing additional
non-voting limited partnership interests in GTJ REALTY, LP or (ii) existing or
future limited partners of GTJ REALTY, LP from selling their non-voting limited
partnership interests in GTJ REALTY, LP, provided in each instance of any
issuance or sale of such limited partnership interests: (a) following any such
issuance or sale, GTJ REIT, Inc. continues to hold (directly or indirectly) sole
and exclusive management and decision making control over Mortgagor and the
Mortgaged Premises; (b) following any such issuance or sale, GTJ REIT, Inc. (or
its wholly owned subsidiary) maintains at least 25% ownership, maintains
managing control and remains the general partner of the managing member of the
Mortgagor, and continues to own directly or indirectly one hundred percent
(100%) of all general partnership interests in GTJ Realty, Inc.; (c) no Event of
Default exists as of the date of any such issuance or sale made by GTJ Realty,
Inc., GTJ REIT, Inc. or their respective affiliates; and (d) Mortgagee receives
written notice of any such permitted issuance or sale made by GTJ Realty LP, GTJ
REIT, Inc. or their respective affiliates within thirty (30) days following the
date of such issuance or sale.  For purposes of the foregoing sentence, a
limited partnership interest in GTJ Realty LP shall be deemed to be "non-voting"
notwithstanding the fact that such limited partnership interest may permit the
holder thereof to vote on matters concerning (a) merger or consolidation of GTJ
Realty LP with another person or entity, (b) sales of substantially all assets
of GTJ Realty LP, and/or (c) reclassification, recapitalization or other changes
to any outstanding partnership interests in GTJ Realty LP.
 
Section 1-5.                      Covenants, Representations and Warranties of
Mortgagor. Mortgagor hereby covenants, represents and warrants to Mortgagee
that:
 
 
(a)
Status.  Mortgagor (i) is a limited liability company duly organized, validly
existing and in good standing under the laws of Connecticut;  (ii) has the power
and authority to own its properties and to carry on its business as now being
conducted;  (iii) is qualified to do business in every jurisdiction in which the
nature of its business or its properties make such qualification necessary,
including Connecticut; and (iv) is in compliance with all laws, regulations,
ordinances, and orders of public authorities applicable to it.


 [MORTGAGE]
Loan No. 19263
 
Page 7 of 47

--------------------------------------------------------------------------------

 
 
 
(b)
Authority.  The execution, delivery and performance by Mortgagor of this
Mortgage, the Note, the Assignment and the other Loan Documents, and the
borrowing evidenced by the Note:  (i) are within the powers of Mortgagor;  (ii)
have been duly authorized by all requisite action;  (iii) have received all
necessary governmental approval; and  (iv) will not violate any provision of
law, any order of any court or other agency of government, or the organizational
or chartering documents and agreements of Mortgagor.

 
 
(c)
Binding.  This Mortgage, the Note, the Assignment and other Loan Documents
constitute the legal, valid and binding obligations of Mortgagor and other
obligors named therein, if any, enforceable in accordance with their respective
terms.

 
 
(d)
No Conflict.  Neither the execution and delivery of this Mortgage, the Note or
the Assignment, the consummation of the transactions contemplated hereby, or
thereby, nor the fulfillment of or compliance with the terms and conditions of
this Mortgage, the Note or the Assign­ment, conflicts with or results in a
breach of any of the terms, conditions or provisions of any restriction or any
agreement or instrument to which Mortgagor is now a party or by which it is
bound.

 
 
(e)
EO 13224.  None of Mortgagor, any affiliate of Mortgagor, or any person owning
an interest in Mortgagor or any such affiliate, is or will be an entity or
person (i) listed in the Annex to, or is otherwise subject to the provisions of,
Executive Order 13224 issued on September 23, 2001 (the “Executive Order”), (ii)
included on the most current list of “Specially Designated Nationals and Blocked
Persons” published by the United States Treasury Department’s Office of Foreign
Assets Control (“OFAC”) (which list may be published from time to time in
various media including, but not limited to, the OFAC website page,
http:www.treas.gov/offices/enforcement/ofac/sdn/t11sdn.pdf), (iii) which or who
commits, threatens to commit or supports “terrorism,” as that term is defined in
the Executive Order, or (iv) affiliated with any entity or person described in
clauses (i), (ii) or (iii) above (any and all parties or persons described in
clauses (i) through (iv) are herein referred to individually and collectively as
a “Prohibited Person”).  Mortgagor covenants and agrees that none of Mortgagor,
any affiliate of Mortgagor will (i) conduct any business, or engage in any
transaction or dealing, with any Prohibited Person, including, but not limited
to the making or receiving of any contribution of funds, goods, or services, to
or for the benefit of a Prohibited Person, or (ii) engage in or conspire to
engage in any transaction that evades or avoids, or has the purpose of evading
or avoiding, or attempts to violate, any of the prohibitions set forth in the
Executive Order.  Mortgagor further covenants and agrees to deliver (from time
to time) to Mortgagee any such certification or other evidence as may be
requested by Mortgagee in its sole and absolute discretion, confirming that (i)
Mortgagor is not a Prohibited Person and (ii) to Mortgagor’s best knowledge and
belief that Mortgagor has not engaged in any business, transaction or dealings
with a Prohibited Person, including, but not limited to, the making or receiving
of any contribution of funds, goods, or services, to or for the benefit of a
Prohibited Person.


  [MORTGAGE]
Loan No. 19263
 
Page 8 of 47

--------------------------------------------------------------------------------

 
 
 
(f)
Special Purpose Entity.  During the time the Note remains outstanding, Mortgagor
(i) will not engage in any business unrelated to the Mortgaged Premises, (ii)
will not have any assets other than those related to the Mortgaged Premises,
(iii) will not engage in, seek or consent to any dissolution, winding up,
liquidation, consolidation or merger, and, except as otherwise expressly
permitted by the Loan Documents, will not engage in, seek or consent to any
asset sale, transfer of ownership or equity interests, or amendment of its
organizational documents (articles of organization or incorporation, certificate
of limited partnership, operating agreement or bylaws, as the case may be), (iv)
will not fail to correct any known misunderstanding regarding the separate
identity of Mortgagor, (v) will not with respect to itself or to any other
entity in which it has a direct or indirect legal or beneficial ownership
interest (A) file a bankruptcy, insolvency or reorganization petition or
otherwise institute insolvency proceedings or otherwise seek any relief under
any laws relating to the relief from debts or the protection of debtors
generally; (B) seek or consent to the appointment of a receiver, liquidator,
assignee, trustee, sequestrator, custodian or any similar official for such
entity or all or any portion of such entity’s properties; (C) make any
assignment for the benefit of such entity’s creditors; or (D) take any action
that might cause such entity to become insolvent, (vi) will maintain its
financial statements, accounting records, and other entity documents separate
from any other person or entity, except as to public filings made by GTJ, REIT,
Inc., (vii) will maintain its books, records, resolutions and agreements as
official records, (viii) has not commingled and will not commingle its funds or
assets with those of any other person or entity, except to the extent
Mortgagor’s managing agent handles funds on behalf of Mortgagor and its
affiliates (ix) has held and will hold its assets in its own name, (x) will
conduct its business in its name, (xi) will pay its own liabilities out of its
own funds and assets, (xii) will observe all entity formalities, (xiii) has
maintained and, except as otherwise expressly permitted or required by the Loan
Documents, will maintain an arms-length relationship with its affiliates, (xiv)
will have no indebtedness other than as evidenced by the Loan Documents and
commercially reasonable unsecured trade payables in the ordinary course of
business relating to the ownership and operation of the Mortgaged Premises that
are paid within sixty (60) days of the date incurred, (xv) except as expressly
permitted or required by the Loan Documents, will not assume or guarantee or
become obligated for the debts of any other person or entity or hold out its
credit as being available to satisfy the obligations of any other person or
entity, except as evidenced by the Loan Documents, (xvi) will not acquire
obligations or securities of its owners (members, partners, shareholders),
(xvii) will allocate fairly and reasonably shared expenses, including, without
limitation, shared office space and use separate stationery, invoices and
checks, (xviii) will not pledge its assets for the benefit of any other person
or entity, (xix) will hold itself out and identify itself as a separate and
distinct entity under its own name and not as a division or part of any other
person or entity, (xx) will not make loans to any person or entity, (xxi) will
not identify its owners (members, partners, shareholders) or any affiliates of
any of them as a division or part of it, (xxii) except as otherwise expressly
permitted or required by the Loan Documents, will not enter into or be a party
to, any transaction with its owners (members, partners, shareholders) or its
affiliates except in the ordinary course of its business and on terms which are
intrinsically fair and are no less favorable to it than would be obtained in a
comparable arms-length transaction with an unrelated third party, (xxiii) will
pay the salaries of its own employees from its own funds, (xxiv) will endeavor
in good faith to maintain adequate capital in light of its contemplated business
operations, and (xxv) will continue (and not dissolve) for so long as a solvent
managing member, partner or shareholder exists.
 


 [MORTGAGE]
Loan No. 19263
 
Page 9 of 47

--------------------------------------------------------------------------------

 

ARTICLE TWO
 
MAINTENANCE, OBLIGATIONS UNDER LEASES,
TAXES AND LIENS, INSURANCE AND FINANCIAL REPORTS
 
Section 2-1.                      Maintenance.  Mortgagor will cause the
Mortgaged Premises and every part thereof to be maintained, preserved and kept
in safe and good repair, working order and condition, will abstain from, and use
good faith efforts not to permit the commission of waste in or about the
Mortgaged Premises, and will comply with all laws and regulations of any
governmental authority with reference to the Mortgaged Premises and the manner
of using or operating the same, and with all restrictive covenants, if any,
affecting the title to the Mortgaged Premises, or any part thereof.  Mortgagor
also will from time to time make all necessary and proper repairs, renewals,
replacements, additions and betterments thereto, so that the value and efficient
use thereof shall be fully preserved and maintained and so as to comply with all
laws and regulations as aforesaid.  Mortgagor will not otherwise make any
material modifications to the Mortgaged Premises without the written consent of
Mortgagee.
 
If Mortgagee has reasonable cause to believe that the Mortgaged Premises is not
in compliance with applicable laws and regulations (including environmental,
health and safety laws and regulations), at the request of Mortgagee, from time
to time, Mortgagor, at its sole cost and expense will furnish Mortgagee with
engineering studies and soil tests with respect to the Mortgaged Premises, the
form, substance and results of which shall be reasonably satisfactory and
certified to Mortgagee.  If any such engineering studies or soil tests indicate
any violation or potential violation, of environmental, health, safety or
similar laws or regulations, then Mortgagor, at its sole cost and expense, will
promptly take whatever corrective action is necessary to assure the Mortgaged
Premises is in full compliance with law.
 
Section 2-2.                      Lease Obligations.  Mortgagor has,
concurrently herewith, executed and delivered to Mortgagee the Assignment,
wherein and whereby, among other things, Mortgagor has assigned to Mortgagee all
of the rents, issues and profits and any and all leases and the rights of
management of the Mortgaged Premises, all as therein more specifically set
forth, which Assignment is hereby incorporated herein by reference as fully and
with the same effect as if set forth herein at length.  Mortgagor agrees that it
will duly perform and observe all of the terms and provisions on the landlord’s
part to be performed and observed under any and all leases of the Mortgaged
Premises and that it will refrain from any action or inaction which would result
in the termination by the tenants thereunder of any such leases or in the
diminution of the value thereof or of the rents, issues, profits and revenues
thereunder.  Nothing herein contained shall be deemed to obligate Mortgagee to
perform or discharge any obligation, duty or liability of landlord under any
lease of the Mortgaged Premises, and Mortgagor shall and does hereby agree to
indemnify and hold Mortgagee harmless from any and all liability, loss or damage
which Mortgagee may or might incur under any lease of the Mortgaged Premises or
by reason of the Assignment except arising from the gross negligence or willful
misconduct of Mortgagee; and any and all such liability, loss or damage incurred
by Mortgagee, together with the costs and expenses, including reasonable
attorneys’ fees, incurred by Mortgagee in the defense of any claims or demands
therefor (whether successful or not), shall be so much additional indebtedness
hereby secured, and Mortgagor shall reimburse Mortgagee therefor on demand,
together with interest at a rate equal to twelve percent (12%) per annum or, if
less, the highest legal rate permitted under applicable law, until paid.

  [MORTGAGE]
Loan No. 19263
 
Page 10 of 47

--------------------------------------------------------------------------------

 
 
Mortgagor shall not lease or sublease any portion of the Mortgaged Premises
without the prior written consent of Mortgagee which shall not be unreasonably
withheld, conditioned or delayed, nor will Mortgagor permit or enter into any
sublease, assignment, modification, amendment or termination of any prior
approved lease or sublease without the prior written consent of Mortgagee.
 
Section 2-3.                      Taxes, Other Governmental Charges, Liens and
Utility Charges.  Mortgagor shall, before any penalty attaches thereto, pay and
discharge or cause to be paid and discharged all taxes, assessments, utility
charges and other governmental charges imposed upon or against the Mortgaged
Premises or upon or against the Note and the indebtedness secured hereby, and
will not suffer to exist any mechanic’s, statutory or other lien on the
Mortgaged Premises or any part thereof unless consented to by Mortgagee in
writing.  If Mortgagee is required by legislative enactment or judicial decision
to pay any such tax, assessment or charge, then at the option of Mortgagee, the
Note and any accrued interest thereon together with any additions to the
mortgage debt shall be and become due and payable at the election of Mortgagee
upon notice of such election to Mortgagor; provided, however, said election
shall be unavailing and this Mortgage and the Note shall be and remain in effect
as though said law had not been enacted or said decision had not been rendered
if, notwithstanding such law or decision, Mortgagor lawfully pays such tax,
assessments or charge to or for Mortgagee.  Copies of paid tax and assessment
receipts shall be furnished to Mortgagee not less than ten (10) days prior to
the delinquent dates.
 
Nothing in this Section shall require the payment or discharge of any obligation
imposed upon Mortgagor by this Section so long as Mortgagor, upon first
notifying Mortgagee of its intent to do so, shall in good faith and at its own
expense contest the same or the validity thereof by appropriate legal proceeding
which permit the items contested to remain undischarged and unsatisfied during
the period of such contest and any appeal therefrom, unless Mortgagee shall
notify Mortgagor that, in its reasonable opinion, by nonpayment of any such
items, the lien of the Mortgage as to any part of the Mortgaged Premises will be
materially endangered or the Mortgaged Premises, or any part thereof, will be
subject to loss or forfeiture, in which event such taxes, assessments or charges
shall be paid promptly.
 
           Section 2-4.                      Insurance.
 
(a)           Mortgagor shall procure and maintain continuously in effect with
respect to the Mortgaged Premises policies of insurance against such risks and
in such amounts as are customary for a prudent owner of property comparable to
that comprising the Mortgaged Premises.  Irrespective of, and without limiting
the generality of the foregoing provision, Mortgagor shall specifically maintain
the following insurance coverages:
 
(i)           Direct damage insurance providing “special form” or “other perils”
coverage, including but not limited to coverage for the following risks of loss:
 
(A)           Fire,

 [MORTGAGE]
Loan No. 19263
 
Page 11 of 47

--------------------------------------------------------------------------------

 

 
(B)           Extended Coverage Perils,
 
(C)           Vandalism and Malicious Mischief,
 
(D)           Terrorism, and
 
(E)           Windstorm,
 
on a replacement cost basis in an amount equal to the full insurable value
thereof (“full insurable value” shall include the actual replacement cost of all
buildings and improvements and the contents therein, (excluding footings and
foundations) without deduction for depreciation, architectural, engineering,
legal and administrative fees).
 
The policies required by this Paragraph (i) shall be either subject to no
coinsurance clause or contain an agreed amount clause and may include a
deductibility provision not exceeding Ten Thousand Dollars ($10,000.00).
 
(ii)           Commercial general liability insurance against liability for
injuries to or death of any person or damage to or loss of property arising out
of or in any way relating to the Mortgaged Premises or any part thereof, and any
activities thereon, in the maximum amounts required by any of the leases of the
Mortgaged Premises, but in no event less than a minimum annual aggregate limit
of Two Million and No/100 Dollars ($2,000,000.00), provided that the foregoing
requirements of this paragraph (ii) with respect to the amount of insurance may
be satisfied by an excess coverage policy; and in addition, if the Note has an
original principal amount of $15,000,000.00 or more, excess liability coverage
in an amount not less than $5,000,000,00.
 
(iii)           Business interruption or loss of rental income insurance in an
amount equal to not less than the gross revenue from the Mortgaged Premises for
twelve (12) months from the operation and rental of all improvements now or
hereafter forming part of the Mortgaged Premises, based upon one hundred percent
(100%) occupancy of such improvements naming Mortgagee in a standard mortgagee
loss payable clause thereunder.
 
(iv)           Insurance against such other casualties and contingencies as
Mortgagee may from time to time require, if such insurance against such other
casualties and contingencies is available, all in such manner and for such
amounts as may be reasonably satisfactory to Mortgagee.
 
           (b)           All insurance provided for in Subsection (a) shall be
effective under a valid and enforceable policy or policies issued by an insurer
of recognized responsibility approved by Mortgagee (an insurer with a Best Class
rating of at least A-/VIII shall be deemed approved).

 [MORTGAGE]
Loan No. 19263
 
Page 12 of 47

--------------------------------------------------------------------------------

 

 
(c)           All policies of insurance required in Subsections (a)(i) and (iii)
shall be written in the names of Mortgagor and Mortgagee as their respective
interests may appear.  These policies shall provide that the proceeds of such
insurance shall be payable to Mortgagee pursuant to a standard mortgagee clause
to be attached to each such policy.  The policy required in subsection (a)(ii)
shall name Mortgagee as an additional insured on a primary and noncontributory
basis.
 
(d)           Mortgagor shall deposit with Mortgagee policies evidencing all
such insurance, or a certificate or certificates of the respective insurers
stating that such insurance is in force and effect.  At least seven (7) days
prior to the date the premiums on each such policy shall become due and payable,
Mortgagee shall be furnished with proof of such payment reasonably satisfactory
to it. Each policy of insurance herein required shall contain a provision that
the insurer shall not cancel, refuse to renew or materially modify it without
giving written notice to Mortgagee at least thirty (30) days before the
cancellation, non-renewal or modification becomes effective.  Before the
expiration of any policy of insurance herein required, Mortgagor shall furnish
Mortgagee with evidence satisfactory to Mortgagee that the policy has been
renewed or replaced by another policy conforming to the provisions of this
Article or that there is no necessity therefor under the terms hereof.  In lieu
of separate policies, Mortgagor may maintain blanket policies having the
coverage required herein, in which event it shall deposit with Mortgagee a
certificate or certificates of the respective insurance as to the amount of
coverage in force on the Mortgaged Premises.
 
Section 2-5.                      Advances.  If Mortgagor shall fail to comply
with any of the terms, covenants and conditions herein with respect to the
procuring of insurance, the payment of taxes, assessments and other charges, the
keeping of the Mortgaged Premises in repair, or any other term, covenant or
condition herein contained, Mortgagee may make advances to perform the same and,
where necessary, enter the Mortgaged Premises for the purpose of performing any
such term, covenant or condition, and without limitation of the foregoing,
Mortgagee may procure and place insurance coverage in accordance with the
requirements of this Section.  Mortgagor agrees to repay all sums so advanced
upon demand, with interest at a rate equal to twelve percent (12%) per annum or,
if less, the highest legal rate permitted under applicable law, until paid.  All
sums so advanced, with interest, shall be secured hereby in priority to the
indebtedness evidenced by the Note, but no such advance shall be deemed to
relieve Mortgagor from any default hereunder.  After making any such advance,
payments made pursuant to the Note shall be first applied toward reimbursement
for any such advance and interest thereon, prior to the application toward
accrued interest and principal payments due pursuant to the Note.
 
Section 2-6.                      Financial Information.  Within 120 days after
the end of each calendar year, Mortgagor shall provide to Mortgagee Mortgagor’s
personal financial statements.  Such statements may be prepared and certified as
to completeness and accuracy by Mortgagor until the occurrence of an Event of
Default beyond applicable notice and cure periods that is continuing under any
of the Loan Documents.  After such time, Mortgagee may require that such
statements be audited by an independent certified public accountant approved by
Mortgagee.  The above notwithstanding, so long as public filings are required of
GTJ REIT, Inc., and such filings include Mortgagor, such filings shall satisfy
the requirement of this Section 2-6 provided that Mortgagor provides electronic
copies of such filings to Mortgagee within thirty (30) days of filing.

 [MORTGAGE]
Loan No. 19263
 
Page 13 of 47

--------------------------------------------------------------------------------

 
 
Section 2-7.                      Use of Mortgaged Premises.  Mortgagor shall
furnish and keep in force a Certificate of Occupancy, or its equivalent, and
comply with all restrictions affecting the Mortgaged Premises and with all laws,
ordinances, acts, rules, regulations and orders of any legislative, executive,
administra­tive or judicial body, commission or officer (whether Federal, State
or local), exercising any power of regulation or supervision over Mortgagor, or
any part of the Mortgaged Premises, whether the same be directed to the
erection, repair, manner of use or structural alteration of buildings or
otherwise.  Mortgagor shall not initiate, join in, acquiesce in, or consent to
any material change in any private restrictive covenant, zoning law or other
public or private restriction, limiting or defining the uses which may be made
of the Mortgaged Premises or any part thereof, nor shall Mortgagor initiate,
join in, acquiesce in, or consent to any zoning change or material zoning matter
affecting the Mortgaged Premises.  If under applicable zoning provisions the use
of all or any portion of the Mortgaged Premises is or shall become a
nonconforming use, Mortgagor will not cause or permit such nonconforming use to
be discontinued or abandoned without the express written consent of
Mortgagee.  Mortgagor shall not permit or suffer to occur any waste on or to the
Mortgaged Premises or to any portion thereof and shall not take any steps
whatsoever to convert the Mortgaged Premises, or any portion thereof, to a
condominium or cooperative form of management.  Mortgagor will not install or
permit to be installed on the Mortgaged Premises any underground storage tank.
 
Section 2-8.                      Escrows.  Mortgagor shall pay to Mortgagee,
together with and in addition to the monthly payments of principal and interest
provided for in the Note (which shall be by Automated Clearing House if provided
for in the Note for installment payments thereunder), an amount reasonably
estimated by Mortgagee to be sufficient to pay one twelfth (1/12) of the
estimated annual real estate taxes (including other charges against the
Mortgaged Premises by governmental or quasi-governmental bodies but excluding
special assessments which are to be paid as the same become due and payable) and
one-twelfth (1/12) of the annual premiums on insurance required in Section 2-4
hereof to be held by Mortgagee and used to pay said taxes and insurance premiums
when same shall fall due; provided that upon the occurrence of an Event of
Default, Mortgagee may apply such funds as Mortgagee shall deem appropriate.  If
at the time that payments are to be made, the funds set aside for payment of
either taxes or insurance premiums are insufficient, Mortgagor shall upon demand
pay such additional sums as Mortgagee shall determine to be necessary to cover
the required payment.  Mortgagee need not segregate such funds.  No interest
shall be payable to Mortgagor upon any such payments.
 
Notwithstanding the foregoing, Mortgagee waives the collection of escrow
deposits for insurance and real estate taxes for so long as all of the following
conditions are complied with:
 
(a)           no Event of Default (as defined in Section 4-1) has occurred and
is continuing;
 
(b)           the ownership and management of the Mortgaged Premises remain as
constituted as of the date hereof;
 
(c)           Mortgagee has received an ACORD 28 Evidence of Commercial Property
Insurance (2003 form) and an ACORD 25 Certificate of Liability Insurance
(covering all types of insurance required by Mortgagee) before the expiration
date of insurance policies then in force;


[MORTGAGE]
Loan No. 19263
 
Page 14 of 47

--------------------------------------------------------------------------------

 
 
(d)           Mortgagee receives satisfactory evidence of payment of insurance
premiums before the expiration date of the policies then in force; and
 
(e)           Mortgagee receives satisfactory evidence of payment of real estate
taxes before the same are delinquent.
 
Section 2-9.                      Environmental Matters.
 
(a)           Definitions.  As used herein, the following terms will have the
meaning set forth below:
 
(i)           Environmental Law means any federal, state or local law, statute,
rule, regulation or ordinance pertaining to health, industrial hygiene or the
environmental or ecological conditions on, under or about the Mortgaged
Premises, including without limitation each of the following (and their
respective successor provisions and all their respective state law
counterparts): Title 22a of the Connecticut General Statutes; the Comprehensive
Environmental Response, Compensation and Liability Act of 1980, as amended, 42
U.S.C. sections 9601 et seq.; the Resource Conservation and Recovery Act of
1976, as amended, 42 U.S.C. sections 6901 et seq.; the Toxic Substances Control
Act, as amended, 15 U.S.C. sections 2601 et seq.; the Clean Air Act, as amended,
42 U.S.C. sections 7401 et seq.; the Clean Water Act, as amended, 33 U.S.C.
sections 1251 et seq.; the Hazardous Materials Transportation Act, 49 U.S.C.
sections 5101 et seq.; and the rules, regulations and ordinances of the U.S.
Environmental Protection Agency and of all other agencies, boards, commissions
and other governmental bodies and officers having jurisdiction over the
Mortgaged Premises or the use or operation of the Mortgaged Premises.
 
(ii)           Hazardous Substance means:  (A) those substances included within
the definitions of “hazardous substances,” “hazardous materials,” “toxic
substances,” “pollutants,” “hazardous waste,” or “solid waste” in any
Environmental Law; (B) those substances listed in the U.S. Department of
Transportation Table or amendments thereto (49 C.F.R. § 172.101) or by the U.S.
Environmental Protection Agency (or any successor agency) as hazardous
substances (40 C.F.R. Part 302.4 and any amendments thereto); (C) those other
substances, materials and wastes that are or become regulated under any
applicable federal, state or local law, regulation or ordinance or by any
federal, state or local governmental agency, board, commission or other
governmental body, or that are or become classified as hazardous or toxic by any
such law, regulation or ordinance; and (D) any material, waste or substance that
is any of the following: (1) asbestos; (2) a polychlorinated biphenyl; (3)
designated or listed as a “hazardous substance” pursuant to sections 307 or 311
of the Clean Water Act (33 U.S.C. sections 1251 et seq.); (4) explosive; (5)
radioactive; (6) a petroleum product; (7) infectious waste; or (8) a mold or
mycotoxin.  The term “Permitted Hazardous Substance” means any commercially sold
product otherwise within the definition of the term “Hazardous Substance,” but
(a) that is used or disposed of by Mortgagor or used or sold by tenants of the
Mortgaged Premises in the ordinary course of their respective businesses, (b)
the presence of which is not prohibited by applicable Environmental Law, and (c)
the use and disposal of which are in all respects in accordance with applicable
Environmental Law.

[MORTGAGE]
Loan No. 19263
 
Page 15 of 47

--------------------------------------------------------------------------------

 

 
(iii)           Enforcement or Remedial Action means any action taken by any
person or entity in an attempt or asserted attempt to enforce, to achieve
compliance with, or to collect or impose assessments, penalties, fines, or other
sanctions provided by, any Environmental Law.
 
(iv)           Environmental Liability means any claim, demand, obligation,
cause of action, accusation, allegation, order, violation, damage (including
consequential damage), injury, judgment, assessment, penalty, fine, cost of
Enforcement or Remedial Action, or any other cost or expense whatsoever,
including actual, reasonable attorneys’ fees and disbursements, resulting from
or arising out of the violation or alleged violation of any Environmental Law,
any Enforcement or Remedial Action, or any alleged exposure of any person or
property to any Hazardous Substance.
 
(v)           Release means any release, spill, discharge, leak, disposal or
emission, whether past, present or future.
 
(b)           Representations, Warranties and Covenants.  Mortgagor represents,
warrants, covenants and agrees as follows:
 
(i)           Neither Mortgagor nor the Mortgaged Premises or to Mortgagor’s
best knowledge and belief that any occupant thereof are in violation of, or
subject to any existing, pending or threatened investigation or inquiry by any
governmental authority pertaining to, any Environmental Law.  Mortgagor shall
not cause or suffer to exist any condition that would cause the Mortgaged
Premises to be in violation of, or do anything which would subject the Mortgaged
Premises to any remedial obligations under, any Environmental Law, and shall
promptly notify Mortgagee in writing of any existing, pending or threatened
investigation or inquiry by any governmental authority in connection with any
Environmental Law.  In addition, Mortgagor shall provide Mortgagee with copies
of any and all material written communications with any governmental authority
in connection with any Environmental Law, concurrently with Mortgagor’s giving
or receiving of same.
 
(ii)           There are no underground storage tanks, radon, asbestos
materials, polychlorinated biphenyls or urea formaldehyde insulation present at
or installed in the Mortgaged Premises.  Mortgagor covenants and agrees that if
any such materials are found to be present at the Mortgaged Premises, Mortgagor
shall remove or remediate the same promptly upon discovery at its sole cost and
expense and in accordance with Environmental Law.
 
(iii)           Mortgagor has taken all steps necessary to determine and has
determined that there has been no Release of any Hazardous Substance at, upon,
under or within the Mortgaged Premises.  The use which Mortgagor or to the best
knowledge and belief of Mortgagor that any other occupant of the Mortgaged
Premises makes or intends to make of the Mortgaged Premises will not result in
Release of any Hazardous Substance on or to the Mortgaged Premises.  During the
term of this Mortgage, Mortgagor shall take all steps necessary to determine
whether there has been a Release of any Hazardous Substance on or to the
Mortgaged Premises and if Mortgagor finds a Release has occurred, Mortgagor
shall remove or remediate the same to the extent required by law promptly upon
discovery at its sole cost and expense.
 

[MORTGAGE]
Loan No. 19263
 
Page 16 of 47

--------------------------------------------------------------------------------

 

 
(iv)           None of the real property owned and/or occupied by Mortgagor and
located in Connecticut, including without limitation the Mortgaged Premises, has
ever been used by the present or previous owners and/or operators or will be
used in the future to refine, produce, store, handle, transfer, process,
transport, generate, manufacture, treat, recycle or dispose of Hazardous
Substances (other than a Permitted Hazardous Substance).
 
(v)           Mortgagor has not received any notice of violation, request for
information, summons, citation, directive or other communication, written or
oral, from any Connecticut department of environmental protection (howsoever
designated) or the United States Environmental Protection Agency concerning any
intentional or unintentional act or omission on Mortgagor’s or any occupant’s
part resulting in the Release of Hazardous Substances into the waters or onto
the lands within the jurisdiction of the State of Connecticut or into the waters
outside the jurisdiction of the State of Connecticut resulting in damage to the
lands, waters, fish, shellfish, wildlife, biota, air or other resources owned,
managed, held in trust or otherwise controlled by or within the jurisdiction of
the State of Connecticut.
 
(vi)           The real property owned and/or occupied by Mortgagor and located
in Connecticut, including without limitation the Mortgaged Premises: (a) to the
best knowledge and belief of Mortgagor, is being and has been operated in
compliance with all Environmental Laws, and all permits required thereunder have
been obtained and complied with in all respects; and (b) does not have any
Hazardous Substances present (other than a Permitted Hazardous Substance).
 
(vii)           Mortgagor will and will cause its tenants to operate the
Mortgaged Premises in compliance with all Environmental Laws and will not place
or permit to be placed any Hazardous Substances (other than a Permitted
Hazardous Substance) on the Mortgaged Premises.

[MORTGAGE]
Loan No. 19263
 
Page 17 of 47

--------------------------------------------------------------------------------

 

 
(viii)           No lien has been attached to or threatened to be imposed upon
any revenue from the Mortgaged Premises, and there is no basis for the
imposition of any such lien based on any governmental action under Environmental
Laws.  Neither Mortgagor nor any other party has been, is or to the best
knowledge and belief of Mortgagor, will be involved in operations at the
Mortgaged Premises that could lead to the imposition of Environmental Liability
on Mortgagor, or on any subsequent or former owner of the Mortgaged Premises, or
the creation of an environmental lien on the Mortgaged Premises.  In the event
that any such lien is filed, Mortgagor shall, within thirty (30) days from the
date that Mortgagor is given notice of such lien (or within such shorter period
of time as is appropriate in the event that the State of Connecticut or the
United States has commenced steps to have the Mortgaged Premises sold), either:
(A) pay the claim and remove the lien from the Mortgaged Premises; or (B)
furnish a cash deposit, bond or other security satisfactory in form and
substance to Mortgagee in an amount sufficient to discharge the claim out of
which the lien arises.
 
(ix)           In the event that Mortgagor shall cause or permit to exist a
Release of Hazardous Substances into the waters or onto the lands within the
jurisdiction of the State of Connecticut, or into the waters outside the
jurisdiction of the State of Connecticut resulting in damage to the lands,
waters, fish, shellfish, wildlife, biota, air or other resources owned, managed,
held in trust or otherwise controlled by or within the jurisdiction of the State
of Connecticut, without having obtained a permit issued by the appropriate
governmental authorities, Mortgagor shall promptly remediate such Release in
accordance with the applicable provisions of all Environmental Laws.
 
(c)           Right to Inspect and Cure.  Mortgagee shall have the right to
conduct or have conducted by its agents or contractors such environmental
inspections, audits and tests as Mortgagee shall deem necessary or advisable
from time to time at the sole cost and expense of Mortgagor; provided, however,
that Mortgagor shall not be obligated to bear the expense of such environmental
inspections, audits and tests so long as (i) no Event of Default exists, and
(ii) Mortgagee has no cause to believe in its sole judgment that there has been
a Release or threatened Release of Hazardous Substances at the Mortgaged
Premises or that Mortgagor or the Mortgaged Premises is in violation of any
Environmental Law.  The cost of such inspections, audits and tests, if
chargeable to Mortgagor as aforesaid, shall be added to the indebtedness secured
hereby and shall be secured by this Mortgage.  Mortgagor shall, and shall cause
each tenant of the Mortgaged Premises to, cooperate with such inspection
efforts; such cooperation shall include, without limitation, supplying all
information requested concerning the operations conducted and Hazardous
Substances located at the Mortgaged Premises.  In the event that Mortgagor fails
to comply with any Environmental Law, Mortgagee may, in addition to any of its
other remedies under this Mortgage, cause the Mortgaged Premises to be in
compliance with such laws and the cost of such compliance shall be added to the
sums secured by this Mortgage.

 [MORTGAGE]
Loan No. 19263
 
Page 18 of 47

--------------------------------------------------------------------------------

 

 
(d)           Indemnification.  Mortgagor shall protect, indemnify, defend, and
hold harmless Mortgagee and its directors, officers, employees, agents,
successors and assigns from and against any and all loss, injury, damage, cost,
expense and liability (including without limitation reasonable attorneys’ fees
and costs) directly or indirectly arising out of or attributable to (i) the
installation, use, generation, manufacture, production, storage, Release,
threatened Release, discharge, disposal or presence of a Hazardous Substance on,
under or about the Mortgaged Premises, or (ii) the presence of any underground
storage tank on, under or about the Mortgaged Premises, or (iii) any
Environmental Liability, including without limitation: (A) all consequential
damages solely to the extent of any claim for consequential damages which a
third party makes against Mortgagee, (B) the costs of any required or necessary
repair, remediation or detoxification of the Mortgaged Premises; and (C) the
preparation and implementation of any closure, remedial or other required
plans.  The foregoing agreement to indemnify, defend and hold harmless Mortgagee
expressly includes, but is not limited to, any losses, liabilities, damages,
injuries, costs, expenses and claims suffered or incurred by Mortgagee upon or
subsequent to Mortgagee becoming owner of the Mortgaged Premises through
foreclosure, acceptance of a deed in lieu of foreclosure, or otherwise,
excepting only such losses, liabilities, damages, injuries, costs, expenses and
claims that are caused by or arise out of actions taken by Mortgagee, or by
those contracting with Mortgagee, subsequent to Mortgagee taking possession or
becoming owner of the Mortgaged Premises.  The indemnity evidenced hereby shall
survive the satisfaction, release or extinguishment of the lien of this
Mortgage, including without limitation any extinguishment of the lien of this
Mortgage by foreclosure or deed in lieu thereof.
 
(e)           Remediation.  If any investigation, site monitoring, containment,
remediation, removal, restoration or other remedial work of any kind or nature
(the “Remedial Work”) is reasonably desirable (in the case of an operation and
maintenance program or similar monitoring or preventative programs) or
necessary, both as determined by an independent environmental consultant
selected by Mortgagee under any applicable federal, state or local law,
regulation or ordinance, or under any judicial or administrative order or
judgment, or by any governmental person, board, commission or agency, because of
or in connection with the current or future presence, suspected presence,
release or suspected release of a Hazardous Substance into the air, soil,
groundwater, or surface water at, on, about, under or within the Mortgaged
Premises or any portion thereof, Mortgagor shall within thirty (30) days after
written demand by Mortgagee for the performance (or within such shorter time as
may be required under applicable law, regulation, ordinance, order or
agreement), commence and thereafter diligently prosecute to completion all such
Remedial Work to the extent required by law.  All Remedial Work shall be
performed by contractors approved in advance by Mortgagee and under the
supervision of a consulting engineer approved in advance by Mortgagee (which
approval in each case shall not be unreasonably withheld or delayed).  All costs
and expenses of such Remedial Work (including without limitation the reasonable
fees and expenses of Mortgagee’s counsel) incurred in connection with monitoring
or review of the Remedial Work shall be paid by Mortgagor.  If Mortgagor shall
fail or neglect to timely commence or cause to be commenced, or shall fail to
diligently prosecute to completion, such Remedial Work, Mortgagee may (but shall
not be required to) cause such Remedial Work to be performed; and all costs and
expenses thereof, or incurred in connection therewith (including, without
limitation, the reasonable fees and expenses of Mortgagee’s counsel), shall be
paid by Mortgagor to Mortgagee forthwith after demand and shall be a part of the
indebtedness secured hereby.

[MORTGAGE]
Loan No. 19263
 
Page 19 of 47

--------------------------------------------------------------------------------

 

 
(f)           Survival.  All warranties and representations above shall be
deemed to be continuing and shall remain true and correct in all material
respects until all of the indebtedness secured hereby has been paid in full and
any limitations period expires.  Mortgagor’s covenants above shall survive any
exercise of any remedy by Mortgagee hereunder or under any other instrument or
document now or hereafter evidencing or securing the said indebtedness,
including foreclosure of this Mortgage (or deed in lieu thereof), even if, as a
part of such foreclosure or deed in lieu of foreclosure, the said indebtedness
is satisfied in full and/or this Mortgage shall have been released.
 
 
ARTICLE THREE
 
DAMAGE, DESTRUCTION AND CONDEMNATION
 
Section 3-1.                      Application of Insurance Proceeds.  All
proceeds of insurance maintained pursuant to Subsections (a)(i) and (iii) of
Section 2-4 hereof shall be paid to Mortgagee and shall be applied first to the
payment of all costs and expenses incurred by Mortgagee in obtaining such
proceeds and, second, at the option of Mortgagee, either:  (a) to the reduction
of the indebtedness hereby secured (without any otherwise applicable prepayment
premium); or  (b) to the restoration or repair of the Mortgaged Premises,
without affecting the lien of this Mortgage or the obligations of Mortgagor
hereunder.  Mortgagee is authorized at its option to compromise and settle all
loss claims on said policies that exceed $225,000.00 per occurrence.  Mortgagor
shall be entitled to compromise and settle all loss claims of $225,000.00 or
less and notwithstanding anything else to the contrary in this Article 3,
Mortgagor shall be entitled to receive all loss claims of $225,000.00 per
occurrence for use in the restoration of the Mortgaged Premises, without any
requirements that the conditions in Section 3-3 be satisfied.  Any such
application to the reduction of the indebtedness hereby secured shall not reduce
or postpone the monthly payments otherwise required pursuant to the Note.  No
interest shall be payable to Mortgagor on the insurance proceeds while held by
Mortgagee.
 
Section 3-2.                      Application of Condemnation Award.  Should any
of the Mortgaged Premises be taken by exercise of the power of eminent domain,
any award or consideration for the property so taken shall be paid over to
Mortgagee and shall be applied first to the payment of all costs and expenses
incurred by Mortgagee in obtaining such award or consideration and, second, at
the option of Mortgagee, either: (a) to the reduction of the indebtedness hereby
secured (without any otherwise applicable prepayment premium); or (b) to the
restoration or repair of the Mortgaged Premises, without affecting the lien of
this Mortgage or the obligations of Mortgagor hereunder.  Mortgagee is
authorized at its option to compromise and settle all awards or consideration
for the property so taken that exceed $225,000.00 per occurrence.  Mortgagor
shall be entitled to compromise and settle all awards of $225,000.00 or less and
notwithstanding anything else to the contrary in this Article 3, Mortgagor shall
be entitled to receive all awards of $225,000.00 or less for use in the
restoration of the Mortgaged Premises, without any requirements that the
conditions in Section 3-3 be satisfied.  Any such awards, if applied to the
reduction of indebtedness, shall not reduce or postpone the monthly payments
otherwise required pursuant to the Note.  No interest shall be payable to
Mortgagor on any award while held by Mortgagee.

[MORTGAGE]
Loan No. 19263
 
Page 20 of 47

--------------------------------------------------------------------------------

 

 
Section 3-3.                      Mortgagee to Make Proceeds
Available.  Notwithstanding the provisions of Sections 3-1 and 3-2 above, in the
event of insured damage to the Mortgaged Premises or in the event of a taking by
eminent domain of only a portion of the Mortgaged Premises, and provided
that:  (a) the portion remaining can with restoration or repair continue to be
operated for the purposes utilized immediately prior to such damage or taking,
(b) the appraised value of the Mortgaged Premises after such restoration or
repair shall not have been reduced from the appraised value as of the date
hereof, (c) no Event of Default exists hereunder, and (d) the leases require
Mortgagor to restore or repair the Mortgaged Premises and the leases remain in
full force and effect and the tenants thereunder certify to Mortgagee their
intention to remain in possession of the leased premises without any reduction
in rental payments (other than temporary abatements during the period of
restoration and repair); Mortgagee agrees to make the insurance proceeds or
condemnation awards available for such restoration and repair, except for
proceeds payable pursuant to Section 2-4(a)(iii).  Mortgagee may, at its option,
hold such proceeds or awards in escrow (subject to the following paragraph)
until the required restoration and repair has been satisfactorily completed, and
all costs and expenses incurred by Mortgagee in administering the same,
including without limitation any costs of inspection, shall be paid or
reimbursed by Mortgagor.  No interest shall be payable to Mortgagor with respect
to any such escrow.
 
In the event insurance proceeds or condemnation awards are made available for
restoration in accordance with the foregoing, such proceeds shall be made
available, from time to time, upon Mortgagee being furnished with such
information, documents, instruments and certificates as Mortgagee may require,
including, but not limited to, satisfactory evidence of the estimated cost of
completion of the repair or restoration of the Mortgaged Premises, such
architect’s certificates, waivers of lien, contractor’s sworn statements and
other evidence of cost and of payments, including, at the option of Mortgagee,
insurance against mechanics’ liens and/or a performance bond or bonds in form
satisfactory to Mortgagee, with premium fully prepaid, under the terms of which
Mortgagee shall be either the sole or dual obligee, and which shall be written
with such surety company or companies as may be satisfactory to Mortgagee, and
all plans and specifications for such rebuilding or restoration which shall be
subject to approval by Mortgagee.  No payment made prior to the final completion
of the work shall exceed ninety percent (90%) of the value of the work
performed, from time to time, and at all times the undisbursed balance of said
proceeds, plus additional funds deposited by Mortgagor remaining in the hands of
Mortgagee shall be at least sufficient to pay for the cost of completion of the
work free and clear of liens.
 
 
 
 
ARTICLE FOUR
 
DEFAULT PROVISIONS AND REMEDIES OF MORTGAGEE
 
Section 4-1.                      Events of Default.  If any of the following
events occurs, it is hereby defined as and declared to be and to constitute an
“Event of Default”:

[MORTGAGE]
Loan No. 19263
 
Page 21 of 47

--------------------------------------------------------------------------------

 

 
(a)           failure by Mortgagor to pay when due (including any applicable
grace period) any amounts required to be paid hereunder (including without
limitation real estate taxes and escrow payments) or under the Note at the time
specified herein or therein; or
 
(b)           an event as to which Mortgagee elects to accelerate the Loan as
provided for in Section 1-4 above (“Due on Sale or Encumbrance”) or failure by
Mortgagor to observe and perform the covenants, conditions and agreements set
forth in Section 2-4 above (“Insurance”); or
 
(c)           failure by Mortgagor to observe and perform any covenant,
condition or agreement on its part to be observed or performed in this Mortgage
or the Note other than as referred to in (a) and (b) above, for a period of
thirty (30) days after written notice, specifying such failure and requesting
that it be remedied, given to Mortgagor by Mortgagee unless Mortgagee shall
agree in writing to an extension of such time prior to its expiration; or
 
(d)           any representation or warranty made in writing by or on behalf of
Mortgagor in this Mortgage or the other Loan Documents, any financial statement,
certificate, or report furnished in order to induce Mortgagee to make the loan
secured by this Mortgage, shall prove to have been false or incorrect in any
material respect, or materially misleading as of the time such representation or
warranty was made; or
 
(e)           Mortgagor shall:
 
(i)           admit in writing its inability to pay its debts generally as they
become due, or
 
(ii)           file a petition in bankruptcy to be adjudicated a voluntary
bankrupt or file a similar petition under any insolvency act, or
 
(iii)           make an assignment for the benefit of its creditors, or
 
(iv)           consent to the appointment of a receiver of itself or of the
whole or any substantial part of its property; or
 
(f)           Mortgagor shall file a petition or answer seeking reorganization
or arrangement of Mortgagor under the Federal bankruptcy laws or any other
applicable law or statute of the United States of America or any state thereof;
or
 
(g)           Mortgagor shall, on a petition in bankruptcy filed against it, be
adjudicated a bankrupt or if a court of competent jurisdiction shall enter an
order or decree appointing without the consent of Mortgagor a receiver or
trustee of Mortgagor or of the whole or substantially all of its property, or
approving a petition filed against it seeking reorganization or arrangement of
Mortgagor under the Federal bankruptcy laws or any other applicable law or
statute of the United States of America or any state thereof, and such
adjudication, order or decree shall not be vacated or set aside or stayed within
ninety (90) days from the date of the entry thereof; or

[MORTGAGE]
Loan No. 19263
 
Page 22 of 47

--------------------------------------------------------------------------------

 

 
(h)           any Borrower (as defined in the Note) who is a natural person dies
or any Borrower that is an entity dissolves or otherwise ceases to exist; or
 
(i)           a guarantor of any of the obligations secured by this Mortgage
shall repudiate such guarantor’s obligations; or any such individual guarantor
shall die, or any such entity guarantor shall dissolve or otherwise cease to
exist, unless within sixty (60) days after such death, or prior to such
dissolution or cessation, a substitute guarantor satisfactory to Mortgagee shall
become liable to Mortgagee by executing a guaranty agreement satisfactory to
Mortgagee; or
 
(j)           an event of default has occurred under any of the Loan Documents
and the period for cure thereof, if any, has elapsed without cure.
 
Section 4-2.                      Acceleration.  Upon the occurrence of an Event
of Default, Mortgagee may declare the principal of and the accrued interest of
the Note, and including all sums advanced hereunder with interest, to be
forthwith due and payable, and thereupon the Note, including both principal and
all interest accrued thereon, and including all sums advanced hereunder and
interest thereon, shall be and become immediately due and payable without
presentment, demand or further notice of any kind.
 
Section 4-3.                      Remedies of Mortgagee.  Upon the occurrence
and continuance of an Event of Default, or in case the principal of the Note
shall have become due and payable, whether by lapse of time or by acceleration,
then and in every such case Mortgagee may proceed to protect and enforce its
right by a suit or suits in equity or at law, either for the specific
performance of any covenant or agreement contained herein or in the Assignment,
or the Note, or in aid of the execution of any power herein or therein granted,
or for the foreclosure of this Mortgage, or for the enforcement of any other
appropriate legal or equitable remedy.
 
In case of any sale of the Mortgaged Premises pursuant to any judgment or decree
of any court or otherwise in connection with the enforcement of any of the terms
of this Mortgage, Mortgagee, its successors or assigns, may become the
purchaser, and for the purpose of making settlement for or payment of the
purchase price, shall be entitled to turn in and use the Note and any claims for
interest matured and unpaid thereon, together with additions to the mortgage
debt, if any, in order that such sums may be credited as paid on the purchase
price.
 
Each and every power or remedy herein specifically given shall be in addition to
every other power or remedy, existing or implied, given now or hereafter
existing at law or in equity, and each and every power and remedy herein
specifically given or otherwise so existing may be exercised from time to time
and as often and in such order as may be deemed expedient by Mortgagee, and the
exercise or the beginning of the exercise of one power or remedy shall not be
deemed a waiver of the right to exercise at the same time or thereafter any
other power or remedy.  No delay or omission of Mortgagee in the exercise of any
right or power accruing hereunder shall impair any such right or power or be
construed to be a waiver of any default or acquiescence therein.

[MORTGAGE]
Loan No. 19263
 
Page 23 of 47

--------------------------------------------------------------------------------

 
 
Section 4-4.                      Appointment of Receiver.  After the happening
of any Event of Default and during its continuance or upon the commencement of
any proceedings to foreclose this Mortgage or to enforce the specific
performance hereof or in aid thereof or upon the commencement of any other
judicial proceeding to enforce any right of Mortgagee, Mortgagee shall be
entitled, as a matter of right, if it shall so elect, without the giving of
notice to any other party and without regard to the adequacy or inadequacy of
any security for the mortgage indebtedness, forthwith either before or after
declaring the unpaid principal of the Note to be due and payable, to the
appointment of a receiver or receivers.
 
Section 4-5.                      Proceeds of Sale.  In any suit to foreclose
the lien of this Mortgage, there shall be allowed and included in the decree for
sale, to be paid out of the rents or the proceeds of such sale:
 
(a)           all principal and interest remaining unpaid on the Note and
secured hereby with interest at twelve percent (12%) per annum or, if less, the
highest legal rate permitted under applicable law from the date due until paid;
 
(b)           all late charges, if any, and all other items advanced or paid by
Mortgagee pursuant to this Mortgage, with interest at twelve percent (12%) per
annum or, if less, the highest legal rate permitted under applicable law from
the date of advancement until paid; and
 
(c)           all court costs, attorneys’ fees, appraiser’s fees, environmental
audits, expenditures for documentary and expert evidence, stenographer’s
charges, publication costs, and costs (which may be estimated as to items to be
expended after entry of the decree) of procuring all abstracts of title, title
searches and examinations, title insurance policies, Torrens certificates and
similar data with respect to title which Mortgagee may deem necessary.  All such
expenses (whether incurred before or after the judgment of foreclosure) shall
become additional indebtedness secured hereby and immediately due and payable,
with interest at twelve percent (12%) per annum or, if less, the highest legal
rate permitted under applicable law, when paid or incurred by Mortgagee in
connection with any proceeding, including probate and bankruptcy proceedings, to
which Mortgagee shall be a party, either as plaintiff, claimant or defendant, by
reason of this Mortgage or any indebtedness hereby secured or in connection with
preparations for the commencement of any suit for the foreclosure hereof after
accrual of such right to foreclose, whether or not actually commenced.
 
The proceeds of any foreclosure sale shall be distributed and applied to the
items described in (a), (b) and (c) of this Section, inversely to the order of
their listing, and any surplus of proceeds of such sale shall be paid to
Mortgagor.
 
Section 4-6.                      Waiver of Events of Default;
Forbearance.  Mortgagee may in its discretion waive any Event of Default
hereunder and its consequences and rescind any declaration of acceleration of
principal.  No forbearance by Mortgagee in the exercise of any right or remedy
hereunder shall affect the ability of Mortgagee to thereafter exercise any such
right or remedy.

[MORTGAGE]
Loan No. 19263
 
Page 24 of 47

--------------------------------------------------------------------------------

 

 
Section 4-7.                      Waiver of Extension, Marshalling;
Other.  Mortgagor hereby waives to the full extent lawfully allowed the benefit
of any appraisement, homestead, moratorium, stay and extension laws now or
hereafter in force.  Mortgagor hereby further waives any rights available with
respect to marshalling of assets so as to require the separate sales of any
portion of the Mortgaged Premises, or as to require Mortgagee to exhaust its
remedies against a specific portion of the Mortgaged Premises before proceeding
against any other, and does hereby expressly consent to and authorize the sale
of the Mortgaged Premises as a single unit or parcel.  To the maximum extent
permitted by law, Mortgagor irrevocably and unconditionally WAIVES and RELEASES
any present or future rights (a) of reinstatement or redemption, (b) that may
exempt the Mortgaged Premises from any civil process, (c) to appraisal or
valuation of the Mortgaged Premises, (d) to extension of time for payment, (e)
that may subject Mortgagee’s exercise of its remedies to the administration of
any decedent’s estate or to any partition or liquidation action, (f) to any
homestead and exemption rights provided by the Constitution and laws of the
United States and of Connecticut, (g) to notice of acceleration or notice of
intent to accelerate (other than as expressly stated herein), and (h) that in
any way would delay or defeat the right of Mortgagee to cause the sale of the
Mortgaged Premises for the purpose of satisfying the obligations secured
hereby.  Mortgagor agrees that the price paid at a lawful foreclosure sale,
whether by Mortgagee or by a third party, and whether paid through cancellation
of all or a portion of the Note or in cash, shall conclusively establish the
value of the Mortgaged Premises.
 
Section 4-8.                      Costs of Collection.  Mortgagor shall pay on
demand all costs and expenses incurred by Mortgagee in enforcing or protecting
its rights and remedies hereunder, including, but not limited to, reasonable
attorneys’ fees and legal expenses, including, without limitation, any
post-judgment fees, costs or expenses incurred on any appeal, in collection of
any judgment, or in appearing and/or enforcing any claim in any bankruptcy
proceeding.  In the event of a judgment on the Note, Mortgagor agrees to pay to
Mortgagee on demand all costs and expenses incurred by Mortgagee in satisfying
such judgment, including without limitation, reasonable fees and expenses of
Mortgagee’s counsel, including taxes and post-judgment insurance.  It is
expressly understood that such agreement by Mortgagor to pay the aforesaid
post-judgment costs and expenses of Mortgagee is absolute and unconditional and
(i) shall survive (and not merge into) the entry of a judgment for amounts owing
hereunder and (ii) shall not be limited regardless of whether the Note or other
obligation of Mortgagor or a guarantor, as applicable, is secured or unsecured,
and regardless of whether Mortgagee exercises any available rights or remedies
against any collateral pledged as security for the Note and shall not be limited
or extinguished by merger of the Note or other Loan Documents into a judgment of
foreclosure or other judgment of a court of competent jurisdiction, and shall
remain in full force and effect post-judgment and shall continue in full force
and effect with regard to any subsequent proceedings in a court of competent
jurisdiction including but not limited to bankruptcy court and shall remain in
full force and effect after collection of such foreclosure or other judgment
until such fees and costs are paid in full.  Such fees or costs shall be added
to Mortgagee’s lien on the Mortgaged Premises that shall also survive
foreclosure or other judgment and collection of said judgment.
 

[MORTGAGE]
Loan No. 19263
 
Page 25 of 47

--------------------------------------------------------------------------------

 

 
ARTICLE FIVE
 
MORTGAGEE
 
Section 5-1.                      Right of Mortgagee to Pay Taxes and Other
Charges.  In case any tax, assessment or governmental or other charge upon any
part of the Mortgaged Premises or any insurance premium with respect thereto is
not paid, to the extent, if any, that the same is legally payable, Mortgagee may
pay such tax, assessment, governmental charge or premium, without prejudice,
however, to any rights of Mortgagee hereunder arising in consequence of such
failure; and any amount at any time so paid under this Section (whether incurred
before or after judgment of foreclosure), with interest thereon from the date of
payment at a rate equal to twelve percent (12%) per annum or, if less, the
highest legal rate permitted under applicable law, until paid, shall be repaid
to Mortgagee upon demand and shall become so much additional indebtedness
secured by this Mortgage, and the same shall be given a preference in payment
over principal of or interest on the Note, but Mortgagee shall be under no
obligation to make any such payment.
 
Section 5-2.                      Reimbursement of Mortgagee.  If any action or
proceeding be commenced (except an action to foreclose this Mortgage), to which
action or proceeding Mortgagee is made a party, or in which it becomes
necessary, in Mortgagee’s reasonable opinion, to defend or uphold the lien of
this Mortgage, or to protect the Mortgaged Premises or any part thereof, all
reasonable sums paid by Mortgagee to establish or defend the rights and lien of
this Mortgage or to protect the Mortgaged Premises or any part thereof
(including reasonable attorneys’ fees, and costs and allowances) and whether
suit be brought or not, shall be paid, upon demand, to Mortgagee by Mortgagor,
together with interest at a rate equal to twelve percent (12%) per annum or, if
less, the highest legal rate permitted under applicable law, until paid.  Any
such sum or sums and the interest thereon shall be secured hereby in priority to
the indebtedness evidenced by the Note.
 
Section 5-3.                      Release of Mortgaged Premises.  Mortgagee
shall have the right at any time, and from time to time, at its discretion to
release from the lien of this Mortgage all or any part of the Mortgaged Premises
without in any way prejudicing its rights with respect to all of the Mortgaged
Premises not so released.
 
 
ARTICLE SIX
 
SECURITY AGREEMENT
 
Section 6-1.                      Security Agreement and Financing Statement
Under Uniform Commercial Code.  Mortgagor (being a debtor as that term is used
in the Uniform Commercial Code of the State of Connecticut) as in effect from
time to time (herein called the “Code”) as security for payment of the Note,
hereby grants a security interest in any part of the Mortgaged Premises other
than real estate (all for the purposes of this Article called “Collateral”),
including any proceeds generated therefrom (although such coverage shall not be
interpreted to mean that Mortgagee consents to the sale of any of the
Collateral), to Mortgagee (being the secured party as that term is used in the
Code) and hereby authorizes Mortgagee to file financing statements covering the
Collateral.  This Mortgage constitutes a security agreement and a financing
statement, including a fixture financing statement, under the Code.  All of the
terms, provisions, conditions and agreements contained in this Mortgage pertain
and apply to the Collateral as fully and to the same extent as to any other
property comprising the Mortgaged Premises; and the following provisions of this
Article shall not limit the generality or applicability of any other provision
of this Mortgage but shall be in addition thereto.

 [MORTGAGE]
Loan No. 19263
 
Page 26 of 47

--------------------------------------------------------------------------------

 

 
Section 6-2.                      Defined Terms.  The terms and provisions
contained in this Article shall, unless the context otherwise requires, have the
meanings and be construed as provided in the Code.
 
Section 6-3.                      Mortgagor’s Representations and
Warranties.  Mortgagor represents that:
 
(a)           It has rights in, or the power to transfer, the Collateral, and
the Collateral is subject to no liens, charges or encumbrances other than the
lien hereof, and any applicable Permitted Encumbrances.
 
(b)           As of the date of this Mortgage, no other party has a perfected
interest in any of the Collateral.
 
(c)           It is an organization, being a limited liability company organized
under the laws of the State of Connecticut.
 
(d)           Its chief executive office and principal place of business is
located at 444 Merrick Road, Suite 370, Lynbrook, NY  11563.
 
(e)           Mortgagor’s organizational number is:  0926616.
 
Section 6-4.                      Mortgagor’s Obligations.  Mortgagor agrees
that until its obligations hereunder are paid in full:
 
(a)           It shall not change its legal name, its type of organization or
its state of organization, and shall not merge or consolidate with any other
person or entity without at least thirty (30) days’ prior written notice to
Mortgagee except as otherwise stated in Section 1-4(c) hereof.
 
(b)           It shall not pledge, mortgage or create, or suffer to exist a
security interest in the Collateral in favor of any person other than Mortgagee,
except as otherwise stated in Section 1-4(c) hereof.
 
(c)           It shall keep the Collateral in good order and repair and will not
use the same in violation of law or any policy of insurance thereon.
 
(d)           It shall use the Collateral solely for business purposes, being
installed upon the Mortgaged Premises for Mortgagor’s own use or as the
equipment and furnishings furnished by Mortgagor, as landlord, to tenants of the
Mortgaged Premises.
 

[MORTGAGE]
Loan No. 19263
 
Page 27 of 47

--------------------------------------------------------------------------------

 

(e)           It shall keep the Collateral at the Land and shall not remove,
sell, assign or transfer it therefrom, nor allow a third party to do so, without
the prior written consent of Mortgagee, which may be withheld in Mortgagee’s
sole and absolute discretion, unless disposed of in the ordinary course of
business and replaced with items of comparable utility and/or quality and value
free and clear of all liens or title retention devices.  The Collateral may be
affixed to such real estate but will not be affixed to any other real estate.
 
(f)           It will, on its own initiative, or as Mortgagee may from time to
time reasonably request, and at its own cost and expense, take all steps
necessary and appropriate to establish and maintain Mortgagee’s perfected
security interest in the Collateral subject to no adverse liens or encumbrances,
including, but not limited to, furnishing to Mortgagee additional information,
delivering possession of the Collateral to Mortgagee, executing and delivering
to Mortgagee financing statements and other documents in a form satisfactory to
Mortgagee, placing a legend that is acceptable to Mortgagee on all chattel paper
created by Mortgagor indicating that Mortgagee has a security interest in the
chattel paper and assisting Mortgagee in obtaining executed copies of any and
all documents required of third parties.  Mortgagee is authorized to file a
financing statement with respect to the Collateral.
 
Section 6-5.                      Right of Inspection.  At any and all
reasonable times, Mortgagee and its duly authorized agents, attorneys, experts,
engineers, accountants and representatives shall have the right to inspect the
Collateral fully to ensure compliance with this Mortgage.
 
Section 6-6.                      Remedies.
 
(a)           Upon an Event of Default hereunder and at any time thereafter,
Mortgagee at its option may declare the indebtedness hereby secured immediately
due and payable, and thereupon Mortgagee shall have the remedies of a secured
party under the Code, including without limitation, the right to take immediate
and exclusive possession of the Collateral, or any part thereof, and for that
purpose may, so far as Mortgagor can give authority therefor, with or without
judicial process, enter (if this can be done without breach of the peace) upon
any place where the Collateral or any part thereof may be situated and remove
the same therefrom (provided that if the Collateral is affixed to real estate,
such removal shall be subject to the condition stated in the Code); and
Mortgagee shall be entitled to hold, maintain, preserve and prepare the
Collateral for sale, until disposed of, or may propose to retain the Collateral
subject to Mortgagor’s right of redemption in satisfaction of Mortgagor’s
obligations, as provided in the Code. Mortgagee, without removal, may render the
Collateral unusable and dispose of the Collateral on the Mortgaged
Premises.  Mortgagee may require Mortgagor to assemble the Collateral and make
it available to Mortgagee for its possession at a place to be designated by
Mortgagee which is reasonably convenient to both parties.  Mortgagee will give
Mortgagor at least ten (10) days notice of the time and place of any public sale
thereof or of the time after which any private sale or any other intended
disposition thereof is made.  The requirements of reasonable notice shall be met
if such notice is mailed, by certified mail or equivalent, postage prepaid, to
the address of Mortgagor hereinabove set forth and at least ten (10) days before
the time of the sale or disposition.  Mortgagee may buy at any public sale and,
if the Collateral is of a type customarily sold in a recognized market or is of
a type which is the subject of widely distributed standard price quotations,
Mortgagee may buy at private sale.  Any such sale may be held as part of and in
conjunction with any foreclosure sale of the real estate comprised within the
Mortgaged Premises, the Collateral and real estate to be sold as one lot if
Mortgagee so elects.  The net proceeds realized upon any such disposition, after
deduction for the expenses of retaking, holding, preparing for sale, selling or
the like and the reasonable attorneys’ fees and legal expenses incurred by
Mortgagee, shall be applied in satisfaction of the indebtedness hereby
secured.  Mortgagee will account to Mortgagor for any surplus realized on such
disposition.

  [MORTGAGE]
Loan No. 19263
 
Page 28 of 47

--------------------------------------------------------------------------------

 

 
(b)           The remedies of Mortgagee hereunder are cumulative and the
exercise of any one or more of the remedies provided for herein or under the
Code shall not be construed as a waiver of any of the other remedies of
Mortgagee, including having the Collateral deemed part of the realty upon and
foreclosure thereof so long as any part of the indebtedness hereby secured
remains unsatisfied.
 
Section 6-7.                      Fixture Filing.  This Mortgage creates a
security interest in goods which are or are to become fixtures related to the
real estate described in Exhibit A, shall be effective as a fixture filing and
is to be filed in the real estate records.
 
 
ARTICLE SEVEN
 
MISCELLANEOUS
 
 
Section 7-1.                      Additions to Mortgaged Premises.  In the event
any additional improvements, Equipment, or property not herein specifically
identified shall be or in the future become a part of the Mortgaged Premises by
location or installation on the Mortgaged Premises or otherwise, then this
Mortgage shall immediately attach to and constitute a lien or security interest
against such additional items without further act or deed of Mortgagor.
 
Section 7-2.                      Additional Notes.  Mortgagor may also issue
additional notes (the “Additional Notes”) from time to time in order to evidence
additional indebtedness of Mortgagor to Mortgagee.  The Additional Notes shall
be equally and proportionately secured by the lien of this Mortgage with the
Note, without preference, priority or distinction as to lien or otherwise,
notwithstanding the date of issuance thereof.  From and after the issuance of
any Additional Notes, the term Note shall be deemed to include the Additional
Notes in respect to all matters of benefits and security under and in the
enforcement of this Mortgage.
 
Section 7-3.                      No Waiver.  Mortgagee shall not be deemed, by
any act or omission or commission, to have waived any of its rights or remedies
hereunder unless such waiver is in writing and signed by Mortgagee and then,
only to the extent specifically set forth in the writing.  A waiver with
reference to one event shall not be construed as continuing or as a bar to or
waiver of any right or remedy as to a subsequent event.  Without limiting the
generality of the foregoing, no waiver of, or election by Mortgagee not to
pursue, enforcement of any provision hereof shall affect, waive or diminish in
any manner Mortgagee’s right to pursue the enforcement of any other provision.
 
Section 7-4.                      Supplements or Amendments.  This Mortgage may
not be supple­mented or amended except by written agreement between Mortgagee
and Mortgagor.
 
           Section 7-5.                      Successors and Assigns.  All
provisions hereof shall inure to and bind the respective successors, and assigns
of the parties hereto.  The word Mortgagor shall include all persons claiming
under or through Mortgagor and all persons liable for the payment of
indebtedness or any part thereof, whether or not such persons shall have
executed the Note or this Mortgage.  Wherever used, the singular number shall
include the plural, the plural the singular, and the use of any gender shall be
applicable to all genders.

[MORTGAGE]
Loan No. 19263
 
Page 29 of 47

--------------------------------------------------------------------------------

 
 
Section 7-6.                      Notices.  All notices, demands, consents or
requests which are either required or desired to be given or furnished hereunder
(a “Notice”) shall be in writing and shall be deemed to have been properly given
if either delivered personally or by overnight commercial courier or sent by
United States registered or certified mail, postage prepaid, return receipt
requested, to the address of the parties hereinabove set out and if to
Mortgagor, to the attention of Paul Cooper, Chief Executive Officer, with a copy
to Ruskin Moscou Faltischek, P.C., Attn:  Eric C. Rubenstein, Esq., 1425 RXR
Plaza, East Tower, 15th Floor, Uniondale, New York  11556.  Such Notice shall be
effective upon receipt or refusal if by personal delivery, the first Business
Day (a day other than a Saturday, Sunday or holiday on which national banks are
authorized to be closed) after the deposit of such Notice with an overnight
courier service by the time deadline for next Business Day delivery if by
commercial courier, and upon the earliest of receipt or refusal (which shall
include a failure to respond to notification of delivery by the U.S. Postal
Service) or five (5) Business Days following mailing if sent by U.S. Postal
Service mail.  By Notice complying with the foregoing, each party may from time
to time change the address to be subsequently applicable to it for the purpose
of the foregoing.
 
Section 7-7.                      Severability.  If any provision of this
Mortgage shall be held or deemed to be or shall, in fact, be illegal,
inoperative or unenforceable, the same shall not affect any other provision or
render the same invalid, inoperative, or unenforceable to any extent whatever.
 
Section 7-8.                      Choice of Law.  This Mortgage shall be
construed and enforced according to and governed by the laws of Connecticut
(excluding conflicts of laws rules) and applicable federal law.
 
Section 7-9.                      Captions.  All captions and headings in this
Mortgage are included for convenience or reference only and shall in no respect
constitute a part of the terms hereof nor describe, define or in any manner
limit the scope of this Mortgage, any interest granted hereby or any term or
provision hereof.
 
Section 7-10.                      Counterparts.  This Mortgage may be executed
in any number of counterparts, each of which shall be deemed an original (except
an original will be required for recording), but all of which when taken
together shall constitute but one and the same instrument.  Executed copies of
the signature pages of this Mortgage sent by facsimile or transmitted
electronically in either Tagged Image Format (“TIFF”) or Portable Document
Format (“PDF”) shall be treated as originals, fully binding and with full legal
force and effect, and the parties waive any rights they may have to object to
such treatment.  Any party delivering an executed counterpart of this Mortgage
by facsimile, TIFF or PDF also shall deliver a manually executed counterpart of
this Mortgage, but the failure to deliver a manually executed counterpart shall
not affect the validity, enforceability, and binding effect of this
Mortgage.  The pages of any counterpart of this Mortgage containing any party’s
signature or the acknowledgement of such party’s signature hereto may be
detached therefrom without impairing the effect of the signature or
acknowledgement provided such pages are attached to any other counterpart
identical thereto except having additional pages containing the signatures or
acknowledgements thereof of other parties.

[MORTGAGE]
Loan No. 19263
 
Page 30 of 47

--------------------------------------------------------------------------------

 

 
Section 7-11.                      Further Assurances.  Mortgagor will, from
time to time, upon ten (10) business days’ prior written request from Mortgagee,
make, execute, acknowledge and deliver to Mortgagee such supplemental mortgages,
certificates and other documents, as may be reasonably necessary for better
assuring and confirming unto Mortgagee any of the Mortgaged Premises, or for
more particularly identifying and describing the Mortgaged Premises, or to
preserve or protect the priority of the lien of this Mortgage, and generally do
and perform such other acts and things and execute and deliver such other
instruments and documents as may reasonably be deemed necessary or advisable by
Mortgagee to carry out the intentions of this Mortgage.
 
Section 7-12.                      Discrete Premises.  Mortgagor shall not by
act or omission permit any building or other improvement on any premises not
subject to the lien of this Mortgage to rely on the Mortgaged Premises or any
part thereof or any interest therein to fulfill any municipal or governmental
requirement, and Mortgagor hereby assigns to Mortgagee any and all rights to
give consent for all or any portion of the Mortgaged Premises or any interest
therein to be so used. Similarly, no building or other improvement on the
Mortgaged Premises shall rely on any premises not subject to the lien of this
Mortgage or any interest therein to fulfill any governmental or municipal
requirement. Mortgagor shall not by act or omission impair the integrity of the
Mortgaged Premises as a single zoning lot separate and apart from all other
premises.  Any act or omission by Mortgagor which would result in a violation of
any of the provisions of this paragraph shall be void.
 
Section 7-13.                      Certificates.  Mortgagor and Mortgagee each
will, from time to time, upon ten (10) business days’ prior written request by
the other party, execute, acknowledge and deliver to the requesting party, a
certificate signed by an appropriate officer, stating that this Mortgage is
unmodified and in full force and effect (or, if there have been modifications,
that this Mortgage is in full force and effect as modified and setting forth
such modifications) and stating the principal amount secured hereby and the
interest accrued to date on such principal amount.  Such estoppel certificate
from Mortgagee shall also state either that, to the actual knowledge of the
signer of such certificate and based on no independent investigation, no Event
of Default or occurrence which with the passage of time or the giving of notice
would be or become an Event of Default exists hereunder or, if any Event of
Default or such occurrence shall exist hereunder, specify such Event of Default
or such occurrence of which Mortgagee has actual knowledge.  The estoppel
certificate from Mortgagor shall also state to the best knowledge of Mortgagor
whether any offsets or defenses to the indebtedness exist and if so shall
identify them.
 
Section 7-14.                      Usury Savings.  All agreements between
Mortgagor and Mortgagee (including, without limitation, those contained in this
Mortgage and the Note) are expressly limited so that in no event whatsoever
shall the amount paid or agreed to be paid to Mortgagee exceed the highest
lawful rate of interest permissible under the laws of the State of
Connecticut.  If, from any circumstances whatsoever, fulfillment of any
provision hereof or the Note or any other documents securing the indebtedness at
the time performance of such provision shall be due, shall involve the payment
of interest exceeding the highest rate of interest permitted by law which a
court of competent jurisdiction may deem applicable hereto, then, ipso facto,
the obligation to be fulfilled shall be reduced to the highest lawful rate of
interest permissible under the laws of Connecticut; and if for any reason
whatsoever Mortgagee shall ever receive as interest an amount which would be
deemed unlawful, such interest shall be applied to the payment of the last
maturing installment or installments of the principal indebtedness secured
hereby (whether or not then due and payable) and not to the payment of interest;
all such deemed payments shall be accepted by Mortgagee and shall be free of any
Prepayment Premium or other fees and charges related to prepayment under the
Loan Documents.


 [MORTGAGE]
Loan No. 19263
 
Page 31 of 47

--------------------------------------------------------------------------------

 

 
Section 7-15.                      Regulation U.  Mortgagor covenants and agrees
that it shall constitute an Event of Default hereunder if any of the proceeds of
the loan for which the Note is given will be used, or were used, as the case may
be, for the purpose (whether immediate, incidental or ultimate) of “purchasing”
or “carrying” any “margin security” as such terms are defined in Regulation U of
the Board of Governors of the Federal Reserve System (12 CFR Part 221) or for
the purpose of reducing or retiring any indebtedness which was originally
incurred for any such purpose.
 
Section 7-16.                      Commercial Purpose.  Mortgagor is organized
for a profit and is engaged primarily in commercial, manufacturing, industrial
or other nonconsumer pursuits (within the meaning of Section 37-9 of the
Connecticut General Statutes), and, without limiting the generality of the
foregoing, the proceeds of the loan evidenced by the Note will be utilized in
Mortgagor’s business or investment activities, and no portion of such proceeds
will be utilized for any personal, family or household purchases, acquisitions
or uses or for any other consumer purposes.
 
Section 7-17.                      General.  (a) No part of the Mortgaged
Premises has, at any time during the period of three (3) years immediately
preceding the date hereof, been included in the “property description” of any
real estate contiguous with the Mortgaged Premises (within the meaning of
Section 22a-452a (c) of the Connecticut General Statutes).
 
(b)           No part of the Mortgaged Premises is or has been an
“establishment” or a “service station” under Section 22a-134 et seq. of the
Connecticut General Statutes.
 
(c)           To Mortgagor’s best knowledge and belief no part of the Mortgaged
Premises contains or has ever contained any underground storage tanks or
facilities or any abandoned or temporarily out-of-service underground storage
tanks or facilities (as such terms are defined in Sections 22a-449 (d) - 1 and
22a-449 (d) - 101 of the Regulations of the State of Connecticut).
 
Section 7-18.                      Waiver of Co-Tenancy Rights.  Mortgagor, and
each party comprising Mortgagor, hereby waives all of their respective
co-tenancy rights provided at law or in equity for tenants in common between,
among or against each other, including, without limitation, any right to
partition the Mortgaged Premises.
 

[MORTGAGE]
Loan No. 19263
 
Page 32 of 47

--------------------------------------------------------------------------------

 

Section 7-19.                      ERISA.  Mortgagor hereby represents, warrants
and agrees that as of the date hereof, none of the investors in or owners of
Mortgagor is an employee benefit plan as defined in Section 3(3) of the Employee
Retirement Income Security Act of 1974 as amended, a plan as defined in Section
4975(e)(1) of the Internal Revenue Code of 1986 as amended, nor an entity the
assets of which are deemed to include plan assets pursuant to Department of
Labor regulation Section 2510.3-101 (the “Plan Asset Regulation”).  Mortgagor
further represents, warrants and agrees that at all times during the term of the
Note, Mortgagor shall satisfy an exception to the Plan Asset Regulation, such
that the assets of Mortgagor shall not be deemed to include plan assets.  If at
any time during the entire term of the Note any of the investors in or owners of
Mortgagor shall include a plan or entity described in the first sentence of this
Section, Mortgagor shall as soon as reasonably possible following an investment
by such a plan or entity, provide Mortgagee with an opinion of counsel
reasonably satisfactory to Mortgagee indicating that the assets of Mortgagor are
not deemed to include plan assets pursuant to the Plan Asset Regulation.  In
lieu of such an opinion, Mortgagee may in its sole discretion accept such other
assurances from Mortgagor as are necessary to satisfy Mortgagee in its sole
discretion that the assets of Mortgagor are not deemed to include plan assets
pursuant to the Plan Asset Regulation.  Mortgagor understands that the
representations and warranties herein are a material inducement to Mortgagee in
the making of the loan evidenced by the Note, without which Mortgagee would have
been unwilling to proceed with the closing of the loan.  Notwithstanding
anything herein to the contrary, any transfer permitted pursuant to the terms of
this Mortgage (including without limitation, those described in Section 1-4)
shall be subject to compliance with the provisions of this Section.  Any such
proposed transfer that would violate the terms of this Section or otherwise
cause the Loan to be characterized as a prohibited transaction under ERISA shall
be prohibited under the terms of the Loan Documents.
 
Section 7-20.                      Certain Disclosures.  Except as otherwise
provided in this Section 7-20, or as may be disclosed in a public filing,
Mortgagee and its mortgage servicer and their respective assigns shall maintain
the confidentiality of financial information of Mortgagor and its affiliates
described in this Section 7-20, Mortgagee (and its mortgage servicer and their
respective assigns) shall have the right to disclose in confidence such
financial information regarding Mortgagor, any guarantor or the Mortgaged
Premises as may be necessary (i) to complete any sale or attempted sale of the
Note or participations in the loan (or any transfer of the mortgage servicing
thereof) evidenced by the Note and the Loan Documents, (ii) to service the Note
or (iii) to furnish information concerning the payment status of the Note to the
holder or beneficial owner thereof, including, without limitation, all Loan
Documents, financial statements, projections, internal memoranda, audits,
reports, payment history, appraisals and any and all other information and
documentation in Mortgagee’s files (and such servicer’s files) relating to
Mortgagor, any guarantor and the Mortgaged Premises.  This authorization shall
be irrevocable in favor of Mortgagee (and its mortgage servicer and their
respective assigns), and Mortgagor and any guarantor waive any claims that they
may have against Mortgagee, its mortgage servicer and their respective assigns
or the party receiving information from Mortgagee pursuant hereto regarding
disclosure of information in such files and further waive any alleged damages
which they may suffer as a result of such disclosure except as may arise from
Mortgagee’s gross negligence or willful misconduct.
 

[MORTGAGE]
Loan No. 19263
 
Page 33 of 47

--------------------------------------------------------------------------------

 

Section 7-21.                      Integration.  This Mortgage is intended by
the parties hereto to be the final, complete and exclusive expression of the
agreement between them with respect to the matters set forth herein.  This
Mortgage supersedes any and all prior oral or written agreements relating to the
subject matter hereof and may not be contradicted by evidence of prior,
contemporaneous or subsequent oral agreements of the parties.  There are no oral
agreements between the parties.
 
Section 7-22.                      No Merger.  It being the desire and intention
of the parties hereto that this Mortgage and the lien hereof do not merge in fee
simple title to the Mortgaged Premises, it is hereby understood and agreed that
should Mortgagee acquire an additional or other interests in or to the Mortgaged
Premises or the ownership thereof, then, unless a contrary intent is manifested
by Mortgagee as evidenced by an express statement to that effect in appropriate
document duly recorded, this Mortgage and the lien hereof shall not merge in the
fee simple title, toward the end that this Mortgage may be foreclosed as if
owned by a stranger to the fee simple title.  Further, it is not the intention
of the parties that any obligation of Mortgagor to pay or to reimburse Mortgagee
for costs and expenses, including attorneys’ fees and costs, be merged in any
foreclosure judgment or the conclusion of any other enforcement action, and all
such obligations shall survive the entry of any foreclosure judgment or the
conclusion of any other enforcement action.
 
Section 7-23.                      Construction.  Each of the parties hereto has
been represented by counsel and the terms of this Mortgage have been fully
negotiated.  This Mortgage shall not be construed more strongly against any
party regardless of which party may be considered to have been more responsible
for its preparation.
 
Section 7-24.Waiver.  THE PARTIES HERETO, AFTER CONSULTING OR HAVING HAD THE
OPPORTUNITY TO CONSULT WITH COUNSEL, KNOWINGLY, VOLUNTARILY, AND INTENTIONALLY
WAIVE, TO THE FULL EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT THEY MAY HAVE
TO A TRIAL BY JURY IN ANY LITIGATION BASED ON OR ARISING OUT OF THIS MORTGAGE,
OR ANY RELATED INSTRUMENT OR AGREEMENT, OR ANY OF THE TRANSACTIONS CONTEMPLATED
HEREBY OR ANY COURSE OF CONDUCT, DEALING, STATEMENTS, WHETHER ORAL OR WRITTEN,
OR ACTION OF ANY PARTY HERETO.  NO PARTY SHALL SEEK TO CONSOLIDATE BY
COUNTERCLAIM OR OTHERWISE, ANY SUCH ACTION IN WHICH A JURY TRIAL HAS BEEN WAIVED
WITH ANY OTHER ACTION IN WHICH A JURY TRIAL CANNOT BE OR HAS NOT BEEN
WAIVED.  THESE PROVISIONS SHALL NOT BE DEEMED TO HAVE BEEN MODIFIED IN ANY
RESPECT OR RELINQUISHED BY ANY PARTY HERETO EXCEPT BY A WRITTEN INSTRUMENT
EXECUTED BY ALL PARTIES.
 
MORTGAGOR ACKNOWLEDGES THAT THE TRANSACTION OF WHICH THIS INSTRUMENT IS A PART
IS A COMMERCIAL TRANSACTION, AND, TO THE EXTENT ALLOWED UNDER CHAPTER 903a OF
THE CONNECTICUT GENERAL STATUTES OR BY OTHER APPLICABLE LAW, MORTGAGOR WAIVES
ITS RIGHT TO NOTICE AND HEARING WITH RESPECT TO ANY AND ALL PREJUDGMENT REMEDIES
WHICH MORTGAGEE OR ITS SUCCESSORS OR ASSIGNS MAY DESIRE TO PURSUE IN CONNECTION
WITH SUCH TRANSACTION.
 
Mortgagor acknowledges receipt of a copy of this instrument at the time of the
execution thereof.
 
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK, SIGNATURE PAGE FOLLOWS]

[MORTGAGE]
Loan No. 19263
 
Page 34 of 47

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Mortgagor has duly executed this Mortgage on the date stated
in the acknowledgement set forth below, to be effective as of the day and year
first above written.
 
WITNESSES:
 
MORTGAGOR:
             
_____________________________
 
FARM SPRINGS ROAD LLC, a Connecticut
   
Name: _______________________
 
 limited liability company
                       
______________________________
 
By:  GTJ REALTY, LP, a Delaware limited
   
Name: ________________________
 
partnership, the sole member
                 
By:  GTJ GP, LLC, a Maryland limited liability company, the general partner
                 
By:  GTJ REIT, INC., a Maryland corporation, the sole member
                 
By:  ____________________________
Paul Cooper, Authorized Person
   

 
 
 
STATE OF NEW YORK                 )
                     )ss.
COUNTY OF NASSAU                 )
 
On the ___day of ______________, in the year 2013, before me, the undersigned,
personally appeared Paul Cooper, personally known to me or proved to me on the
basis of satisfactory evidence to be the individual(s) whose name(s) is (are)
subscribed to the within instrument and acknowledged to me that he/she/they
executed the same in his/her/their capacity(ies), and that by his/her/their
signature(s) on the instrument, the individual(s), or the person upon behalf of
which the individual(s) acted, executed the instrument.
 
 
____________________________________
Notary Public
My Commission Expires:
 
 
 
[SIGNATURE PAGE TO MORTGAGE]

[MORTGAGE]
Loan No. 19263
 
Page 35 of 47

--------------------------------------------------------------------------------

 

Exhibit “A”
 
Legal Description
 
That certain piece or parcel of land situated in the Town of Farmington, County
of Hartford and State of Connecticut, and more particularly described as Parcel
K(VII) as shown on a map entitled “MAP OF LAND Owned by TAC VII Group Northerly
of Fienemann Road Farmington, Connecticut Scale 1” = 40' February 28,1980…REV.
JUNE 1988 Certified substantially correct in accordance with Class A-2 of the
Code of Recommended Practice for Accuracy of Surveys & Maps, Edward F. Reuber,
Surveyor HODGE SURVEYING ASSOCIATES, P.C.”, and being more particularly bounded
and described as follows:


Beginning at a point on the westerly highway line of Farm Springs Road, said
point marking the southeasterly corner of the land shown hereon and the
northeasterly corner of land of TAC II Group and also being located one hundred
eighty-four and fifty-two hundredths (184.52) feet northerly of a highway
monument, as measured along said westerly highway line; thence N 78° 02’ 10”·W
two hundred fifty-eight and sixty-seven hundredths (256.67) feet to a point,
thence N 55° 33’ 01” W three hundred seven and no hundredths (307.00) feet to a
point; thence N 65° 59’ 20”·W one hundred six and twenty-four hundredths
(106.24) feet to a point; thence N 66° 47’ 05” E two hundred twenty-nine and
seventy-five hundredths (229.75) feet to a point; thence N 23° 12’ 55” W tour
hundred thirty-five and sixty hundredths (435.60) feet to a point on the
southerly highway line of Colt Highway (Route 6-A); thence N 66° 47’ 05” E three
hundred fifty-seven and forty-six hundredths (357.46) feet to a CHD monument;
thence continuing the same course one hundred seventy-three and eighty-two
hundredths (173.82) feet to a point; thence S 24° 31’ 37” E six hundred
forty-eight and thirty-seven hundredths (648.37) feet to a point on said
westerly highway line; thence in a southwesterly and southerly direction on a
curve to the left having a radius of four hundred sixteen and seventeen
hundredths (416.17) feet, for a distance of three hundred ten and twenty-eight
hundredths (310.28) feet to a highway monument; thence S 11° 57’ 50” W one
hundred thirty and forty-eight hundredths (130.48) feet to point or place of
beginning.


Containing 10.53 acres and being bounded:
Northerly and Northwesterly by land now or formerly of Rose Bradley Tuffy, land
now or formerly of Lynn H. & Doris R. Lansberry and Colt Highway (Route 6-A), in
part by each; Northeasterly by land shown as Parcel J. (IV); Easterly by Farms
Spring Road; Southerly and Southwesterly by land of TAC II Group; and Westerly
by land now or formerly of Lynn H. & Doris R. Lansberry.


TOGETHER WITH the right, in common with others, to use the Proposed Entrance
Road being Revised Parcel B and Revised Parcel B-1 as shown on the plan entitled
“Map of Land Owned by TAC Associates, at al. Route 6-A, Fienemann Road &
Interstate 84 Farmington, Connecticut Scale 1° = 100’ December 1977 Revised
October 1978 Certified Substantially Correct Edward F. Reuber, W.F. Grunewald,
Surveyors. Hodge Surveying Associates, P .C.” (the “Master Plan”) and as revised
by a map entitled “PLAN OF SUBDIVISION- PARCEL K(VII} To be developed by TAC
Associates Fienemann Road Farmington, Connecticut Scale 1” = 100’ February 1979
Certified substantially correct in accordance with Class A-2 of the Code of
Recommended Practice for Accuracy of Surveys & Maps, Edward F. Reuber, Surveyor
HODGE SURVEYING ASSOCIATES, P.C.”, for all purposes for which a public roadway
is ordinarily used, and together with the right to use in common with others, a
storm drainage system and an utilities located in said Proposed Entrance Road.


TOGETHER WITH right to discharge storm water from said Proposed Entrance Road
Into a storm sewer system over and across land of TAC III GROUP (known as Parcel
G), as set forth in a deed to TAC III GROUP dated November 3, 1978 and recorded
In Volume 264 at Page 750 of the Farmington Land Records.


TOGETHER WITH the right to use, maintain, repair and replace, in common with
others, a sanitary sewer and right of way as it is presently located and as it
may be extended in the future, said right of way being at all places twenty (20)
feet in width and being presently located as shown on the above-mentioned Master
Plan as “20’ Sanitary Sewer R.O.W.” and “Approx. Location Existing Sanitary
Sewer” and running through and over Parcel G on said map and other land now or
formerly of TAC VII Group to a manhole in the trunk line sewer shown as “Town of
Farmington 20’ Sanitary sewer right of way” on said map.


The above described land is the same as described within the Commitment for
title insurance issued by First American Title Insurance Company Commitment No.
HART1903937 bearing an effective date of January 8, 2013.
 

 [MORTGAGE]
Loan No. 19263
 
Page 36 of 47

--------------------------------------------------------------------------------

 

ANNEX I
 
COPY OF PROMISSORY NOTE
 
[See Attached]
 

[MORTGAGE]
Loan No. 19263
 
Page 37 of 47

--------------------------------------------------------------------------------

 

Farm Springs Road (CT)
 
 
 
 
PROMISSORY NOTE
 
$15,000,000.00                                                        February
___, 2013
 
FOR VALUE RECEIVED, the undersigned, FARM SPRINGS ROAD LLC, a Connecticut
limited liability company (“Borrower”), with the mailing address of 444 Merrick
Road, Suite 370, Lynbrook, NY  11563, promises to pay to the order of AVIVA LIFE
AND ANNUITY COMPANY, an Iowa corporation (“Lender”), at its office located at
c/o Aviva Investors North America, Inc., Attn:  Commercial Mortgage, 215 10th
Street, Suite 1000, Des Moines, Iowa 50309, or at such other place as Lender may
designate in writing, the principal sum of FIFTEEN MILLION AND NO/100 DOLLARS
($15,000,000.00) together with interest from and including the date advanced on
the balance of the principal sum remaining from time to time unpaid at the rate
of three percent (3.0%) per annum.  Interest shall be calculated for the actual
number of days in any partial month on the basis of a 360-day year of twelve
thirty-day months.  Interest only on the unpaid principal balance from and
including the date advanced through the end of that calendar month, shall be
paid on the date of disbursement.  This Promissory Note is sometimes hereinafter
referred to as this “Note.”  Notwithstanding anything stated above to the
contrary, the full principal amount of $15,000,000.00 shall be advanced upon
execution and delivery of the Loan Documents.
 
Payments of interest only in the amount of Thirty-Seven Thousand Five Hundred
and No/100 Dollars ($37,500.00) (“Interest Only Payment”) shall be made in
fifty-nine (59) consecutive monthly installments beginning on the first day of
April, 2013, and on the first day of each month thereafter through and including
the first day of February, 2018.  On the first day of March, 2018 (as the same
may be extended pursuant to the terms hereof, the “Maturity Date”) a final
payment of the entire balance of principal and interest then unpaid thereon
shall be due and payable.  Provided, however, if the first day of any such month
is not a "Business Day" (being a day other than a Saturday, Sunday or holiday on
which national banks are authorized to be closed), the applicable payment shall
be due on the next following Business Day.  If a monthly payment is not received
by the due date thereof, it shall constitute a default under the terms
hereof.  Each payment shall be applied first to interest and other charges then
due and the balance to reduction of the principal sum.
 
Unless and until Borrower is otherwise notified in writing by Lender, all
monthly payments due on account of the indebtedness evidenced by this Note shall
be made by electronic funds transfer debit transactions utilizing the Automated
Clearing House (“ACH”) network of the U.S. Federal Reserve System and shall be
initiated by Lender from Borrower’s account (as shall have been previously
established by Borrower and approved by Lender) at an ACH member bank (the “ACH
Account”) for settlement on the first day of each month as provided hereinabove.
Borrower hereby authorizes Lender to electronically initiate the transfer of all
monthly payments required on this Note (and any escrow deposits required
pursuant to the Mortgage as defined below) by ACH transfer of funds from the ACH
member bank designated by Borrower.  Borrower shall, prior to each payment due
date, deposit and/or maintain sufficient funds in the ACH Account to cover all
debit transactions initiated or to be initiated hereunder by or for Lender.

 [MORTGAGE]
Loan No. 19263
 
Page 38 of 47

--------------------------------------------------------------------------------

 
 
Concurrently with or prior to the delivery of this Note, Borrower has executed
and delivered written authorization to Lender to effect the foregoing and will
from time to time execute and deliver further authorization to effect payment
through ACH transfer. Borrower has delivered to Lender, concurrently with or
prior to Borrower’s execution and delivery of this Note, a voided blank check or
a pre-printed deposit form for such ACH Account showing Borrower’s ACH Account
number with the ACH member bank and showing the ACH member bank routing number.
 
Notwithstanding the foregoing regarding the ACH member bank and the ACH network
system, any failure, for any reason, of the ACH network system or any electronic
funds transfer debit transaction to be timely or fully completed shall not in
any manner relieve Borrower from its obligations to promptly, fully and timely
pay and make all payments or installments provided for under this Note when due,
and to comply with all other of Borrower’s obligations under this Note or any
other documents evidencing or securing this Note; or relieve Borrower from any
of its obligations to pay any late charges due or payable under the terms of
this Note; provided that if the cause for such failure is that Lender did not
timely initiate the transfer request, then Borrower shall not be in default
unless payment is not made within five (5) Business Days after notice of
nonpayment is given by Lender. Borrower shall provide Lender with at least
thirty (30) days prior written notice of any change in the ACH information
provided above and Borrower shall not change ACH member banks without first
obtaining Lender’s written approval.
 
BORROWER ACKNOWLEDGES THAT THE MONTHLY INSTALLMENTS REFERRED TO ABOVE WILL NOT
AMORTIZE ALL OF THE PRINCIPAL SUM OF THE INDEBTEDNESS BY THE MATURITY DATE,
RESULTING IN A “BALLOON PAYMENT” ON SAID DATE OF THE ENTIRE UNPAID PRINCIPAL
BALANCE OF THIS NOTE AND ACCRUED UNPAID INTEREST.
 
Upon sixty (60) days notice by Borrower to Lender that Borrower is not able to
make the 60th payment (which is a balloon payment due on the Maturity Date) but
shall only make the Interest Only Payment on the Maturity Date, then the loan
term will automatically be extended for an additional ten-year period [or such
lesser time period to match the remaining term of the lease (“Lease”) of the
Mortgaged Premises all as determined by Lender] hereinafter referred to as the
"Extension Period" subject to a revised interest rate and the other terms and
conditions described below.  The monthly payments beginning on the first day of
April, 2018 and continuing through March, 2028 shall consist of principal and
interest payments based on the then current market interest rate, as determined
by Lender, and based on an amortization period that will cause all excess cash
over the remaining term of the Lease to be applied to the unpaid principal
balance of this Note, all as determined by Lender.  This amortization schedule
is anticipated to provide breakeven debt service coverage based upon the
scheduled rent payments under the Lease.  On the first day of March, 2028 (or
such lesser time depending on the remaining term of the Lease) hereafter
referred to as the “Final Maturity Date”, a final payment of the entire balance
of principal and interest then unpaid thereon shall be due and payable.
 

 [MORTGAGE]
Loan No. 19263
 
Page 39 of 47

--------------------------------------------------------------------------------

 

Prior to the beginning of the Extension Period, Borrower shall execute such
documents amending this Note, the Mortgage and other Loan Documents as required
by Lender.  Borrower shall pay all of Lender’s fees and expenses, including
reasonable attorney fees, incurred in connection with such extension.  If not
otherwise due before the Final Maturity Date, the entire balance of principal
and interest then unpaid, and all other sums due under this Note shall be due
and payable on the Final Maturity Date.
 
This Note is given for an actual loan in the above amount and is the Note
referred to in and secured by an Open-End First Mortgage Deed, Security
Agreement and Fixture Filing (herein called the “Mortgage”) for the benefit of
Lender dated as of the date hereof, on certain property described therein
located in the Town of Farmington, Hartford County, Connecticut (herein called
the “Mortgaged Premises”).  Additionally, Lender required and this is the Note
referred to in an Assignment of Leases, Rents and Income (herein called the
“Assignment”) dated as of the date hereof, assigning to Lender all of the
leases, rents and income, issues and profit from the Mortgaged Premises.  This
Note, the Mortgage, the Assignment, and all other instruments evidencing or
securing the loan evidenced hereby, excluding the certain Environmental
Indemnification Agreement dated this same date, are sometimes collectively
referred to as the “Loan Documents.”
 
Upon the occurrence and during the continuance of a default hereunder, or after
maturity or accelerated maturity of the principal balance, or if the obligations
evidenced hereby are reduced to a judgment, to the extent permitted by
applicable law, interest shall be payable on demand on the unpaid principal
balance or the judgment, as the case may be, and accrued interest thereon, from
time to time outstanding, at a rate equal to twelve percent (12%) per annum or,
if less, the highest legal rate permitted under applicable law, until paid.
 
In the event that any payment required to be made pursuant to this Note is not
received by the due date thereof, a late charge of five cents ($.05) for each
dollar ($1.00) so overdue shall become immediately due and payable as liquidated
damages for defraying expenses incident to handling such delinquent payment and
by reason of failure to make prompt payment, and the same shall be deemed to be
evidenced by this Note and secured by the Mortgage.  In the event of the failure
of Borrower to pay any such late charge within five (5) days after demand, then
the unpaid principal balance and accrued interest shall, at the option of
Lender, become immediately due and payable without further notice and demand,
such notice and demand being expressly waived, but in such event said late
charge shall be voided and shall not be payable by Borrower nor receivable by
Lender and the rate of interest effective after maturity shall be applicable.
 
Time is of the essence hereof and it is expressly agreed that should default be
made in the payment of any installment of principal or interest when due under
this Note (including any applicable grace period), or if an Event of Default
(used herein as that term is defined in the Mortgage) shall occur, then the
entire unpaid principal balance and accrued interest shall, at the option of
Lender, become immediately due and payable, without further notice and demand,
such notice and demand being expressly waived, anything contained herein or in
any instrument now or hereafter securing this Note to the contrary
notwithstanding.  Said option shall continue until all such defaults have been
cured and such cure has been accepted by Lender.

[MORTGAGE]
Loan No. 19263
 
Page 40 of 47

--------------------------------------------------------------------------------

 

 
Except as expressly provided for in this Note, Borrower may not prepay any
portion of the principal balance.  Borrower reserves (provided no Event of
Default exists) the privilege to prepay, in full but not in part, the principal
indebtedness evidenced hereby beginning on the first day of March, 2014, and on
or about any installment payment date thereafter, upon thirty (30) days prior
written notice to Lender, payment to Lender of all accrued interest remaining
unpaid pursuant to this Note, payment to Lender of all other unpaid costs and
expenses that are Borrower’s obligation under the Loan Documents, and payment of
a premium (hereinafter referred to as the “Prepayment Premium”) in an amount
equal to the greater of: (a) one percent (1%) of the outstanding principal
balance that Borrower is prepaying; and (b)(i) the sum of (A) the present value
of the scheduled monthly payments of principal and interest from the date of
such prepayment to the Maturity Date and (B) the present value of the amount of
principal and interest due on the Maturity Date assuming all monthly payments of
principal and interest were paid when due, less (ii) the outstanding principal
loan balance as of the date of prepayment.  The present values referred to in
(b)(i)(A) and (b)(i)(B) hereof shall be computed on a monthly basis as of date
of prepayment discounted at the rate equal to the yield to maturity on the U.S.
Treasury obligation closest in maturity to the Maturity Date, as determined from
data reported in The Wall Street Journal, or similar publication on the fifth
Business Day preceding the date of prepayment.
 
In addition to the above, Borrower may (provided no Event of Default exists)
prepay in full the then outstanding principal balance of the indebtedness
evidenced by this Note any time from and after the due date of the  one hundred
seventy-seventh (177th) monthly payment due hereunder with no Prepayment
Premium.
 
In the event that after giving Lender a notice of prepayment (Lender shall have
the right to charge a reasonable sum for payoff requests), Borrower rescinds
such notice or otherwise fails to make the prepayment as indicated in such a
notice, Borrower shall reimburse Lender for all of Lender’s costs and expenses
incurred in connection with the anticipated prepayment.
 
In the event that pursuant to the provisions of the Mortgage (in connection with
the application upon the principal balance hereof of proceeds of insurance or
condemnation awards) or as a matter of grace, any partial prepayment is accepted
hereon, the same shall not operate to defer or reduce the amount of any of the
scheduled required monthly installment payments of principal and interest herein
provided for; and each and every such scheduled required monthly installment
payment shall be paid in full when due until this Note has been paid in full.
 
In the event Lender applies any insurance proceeds or condemnation proceeds to
the reduction of the principal balance under this Note in accordance with the
terms and conditions of the Mortgage, and if, at such time, no default exists
hereunder and no Event of Default has occurred and is continuing, and no event
has occurred that with the passage of time or the giving of notice would be or
become such an Event of Default, then no Prepayment Premium shall be due or
payable as a result of such application.

[MORTGAGE]
Loan No. 19263
 
Page 41 of 47

--------------------------------------------------------------------------------

 

Except as otherwise expressly set forth in this Note, Borrower waives any right
to prepay this Note in whole or in part, without premium.  If the maturity of
the indebtedness evidenced hereby is accelerated by Lender as a consequence of
the occurrence of a default hereunder or of an Event of Default, Borrower agrees
that an amount equal to the Prepayment Premium (determined as if prepayment were
made on the date of acceleration), or if at that time there be no privilege of
prepayment, an amount equal to the greater of the Prepayment Premium or twelve
percent (12%) of the then principal balance hereof, shall be added to the
balance of unpaid principal and interest then outstanding, and that the
indebtedness shall not be discharged except:  (i) by payment of such Prepayment
Premium (or such other amount, as the case may be), together with the balance of
principal and interest and all other sums then outstanding, if Borrower tenders
payment of the indebtedness prior to completion of a non-judicial foreclosure or
entry of a judicial order or judgment of foreclosure; or (ii) by inclusion of
such Prepayment Premium (or such other amount, as the case may be) as a part of
the indebtedness in any such non-judicial foreclosure or judicial order or
judgment of foreclosure.
 
Borrower shall pay on demand all costs and expenses incurred by Lender in
enforcing or protecting its rights and remedies hereunder, including, but not
limited to, all costs of collection and litigation together with reasonable
attorneys’ fees (which term as used in this Note shall include any and all legal
fees and expenses incurred in connection with litigation, mediation, arbitration
and other alternative dispute processes) and legal expenses, including, without
limitation, expert witness fees, any post-judgment fees, costs or expenses
incurred on any appeal, in collection of any judgment, or in appearing and/or
enforcing any claim in any bankruptcy proceeding.  In the event of a judgment on
this Note, Borrower agrees to pay to Lender on demand all costs and expenses
incurred by Lender in satisfying such judgment, including without limitation,
reasonable attorneys’ fees and legal expenses.  It is expressly understood that
such agreement by Borrower to pay the aforesaid post-judgment costs and expenses
of Lender is absolute and unconditional and shall survive (and not merge into)
the entry of a judgment for amounts owing hereunder and shall remain in full
force and effect post-judgment with regard to any subsequent proceedings in a
court of competent jurisdiction including but not limited to bankruptcy court
and until such fees and costs are paid in full.  Such fees or costs shall be
added to Lender’s lien on the Mortgaged Premises that shall also survive
foreclosure or other judgment and collection of said judgment.
 
Borrower and all other persons who may become liable for all or any part of this
obligation severally waive demand, presentment for payment, protest and notice
of nonpayment.  Said parties consent to any extension of time (whether one or
more) of payment hereof, or release of any party liable for payment of this
obligation.  Any such extension or release may be made without notice to any
party and without discharging said party’s liability hereunder.
 
All agreements between Borrower and Lender (including, without limitation, those
contained in this Note and the Mortgage) are expressly limited so that in no
event whatsoever shall the amount paid or agreed to be paid to Lender exceed the
highest lawful rate of interest permissible under the laws of the State of
Connecticut.  If, from any circumstances whatsoever, fulfillment of any
provision of this Note or any other document securing the indebtedness, at the
time performance of such provision shall be due, shall involve the payment of
interest exceeding the highest rate of interest permitted by law which a court
of competent jurisdiction may deem applicable hereto, then, ipso facto, the
obligation to be fulfilled shall be reduced to the highest lawful rate of
interest permissible under the laws of Connecticut; and if for any reason
whatsoever Lender shall ever receive as interest an amount which would be deemed
unlawful, such interest shall be applied to the payment of the last maturing
installment or installments of the principal indebtedness hereunder (whether or
not then due and payable) and not to the payment of interest.

[MORTGAGE]
Loan No. 19263
 
Page 42 of 47

--------------------------------------------------------------------------------

 

 
Lender shall not be deemed, by any act of omission or commission, to have waived
any of its rights or remedies hereunder unless such waiver is in writing and
signed by Lender and then, only to the extent specifically set forth in the
writing.  A waiver with reference to one event shall not be construed as
continuing or as a bar to or waiver of any right or remedy as to a subsequent
event.  Without limiting the generality of the foregoing, no waiver of, or
election by Lender not to pursue, enforcement of any provision hereof imposing
recourse liability on Borrower shall affect, waive or diminish in any manner
Lender’s right to pursue the enforcement of any other such provision.
 
The remedies of Lender, as provided herein and in the documents hereinabove
referenced, shall be cumulative and concurrent and may be pursued singularly,
successively or together, at the sole discretion of Lender, and may be exercised
as often as occasion therefor shall occur; and the failure to exercise any such
right or remedy shall in no event be construed as a waiver or release thereof.
 
All notices, demands, consents or requests which are either required or desired
to be given or furnished hereunder (a “Notice”) shall be in writing and shall be
deemed to have been properly given if either delivered personally or by
overnight commercial courier or sent by United States registered or certified
mail, postage prepaid, return receipt requested, to the address of the parties
hereinabove set out and if to Borrower to the attention of Paul Cooper, Chief
Executive Officer, with a copy to Ruskin Moscou Faltischek, P.C., Attn:  Eric C.
Rubenstein, Esq., 1425 RXR Plaza, East Tower, 15th Floor, Uniondale, New
York  11556.  Such Notice shall be effective upon receipt or refusal if by
personal delivery, the first Business Day after the deposit of such Notice with
an overnight courier service by the time deadline for next Business Day delivery
if by commercial courier, and upon the earliest of receipt or refusal (which
shall include a failure to respond to notification of delivery by the U.S.
Postal Service) or five (5) Business Days following mailing if sent by U.S.
Postal Service mail.  By Notice complying with the foregoing, each party may
from time to time change the address to be subsequently applicable to it for the
purpose of the foregoing.  Notices to Borrower also may be sent to any guarantor
of Borrower’s obligations arising hereunder.
 
Borrower hereby irrevocably submits to the non-exclusive jurisdiction of any
United States federal or state court for Hartford County, Connecticut, in any
action or proceeding arising out of or relating to this Note, and irrevocably
agrees that all claims in respect of such action or proceeding may be heard and
determined in such United States federal or state court. Borrower irrevocably
waives any objection, including without limitation, any objection to the laying
of venue or based on the grounds of forum non conveniens, that it may now or
hereafter have to the bringing of any such action or proceedings in such
jurisdiction. Borrower irrevocably consents to the service of any and all
process in any such action or proceeding brought in any such court by the
delivery of copies of such process to each party at its address specified for
notices to be given hereunder or by certified mail directed to such address.
 
Whenever used herein, the singular number shall include the plural, the plural
the singular, and the words “Borrower” and “Lender” shall be deemed to include
their successors and assigns.

[MORTGAGE]
Loan No. 19263
 
Page 43 of 47

--------------------------------------------------------------------------------

 

 
This Note shall be construed according to and governed by the laws of
Connecticut (excluding conflicts of laws rules) and applicable federal law.
 
This Note may be executed in any number of counterparts, each of which shall be
deemed an original, but all of which when taken together shall constitute but
one and the same instrument.  Executed copies of the signature pages of this
Note sent by facsimile or transmitted electronically in either Tagged Image
Format (“TIFF”) or Portable Document Format (“PDF”) shall be treated as
originals, fully binding and with full legal force and effect, and the parties
waive any rights they may have to object to such treatment.  Any party
delivering an executed counterpart of this Note by facsimile, TIFF or PDF also
shall deliver a manually executed counterpart of this Note, but the failure to
deliver a manually executed counterpart shall not affect the validity,
enforceability, and binding effect of this Note.  The pages of any counterpart
of this Note containing any party’s signature or the acknowledgement of such
party’s signature hereto may be detached therefrom without impairing the effect
of the signature or acknowledgement, provided such pages are attached to any
other counterpart identical thereto except having additional pages containing
the signatures or acknowledgements thereof of other parties.
 
Except as specifically otherwise set forth below and in that certain
Environmental Indemnification Agreement dated on or about this same date from
Borrower to Lender, no personal liability under this Note shall be asserted or
enforceable against Borrower personally, all such liability being expressly
waived by Lender (provided, the foregoing shall not affect the liability of any
guarantor of any obligations arising under a separate guaranty hereof or any
Indemnitor under any separate Environmental Indemnification Agreement); and
Lender accepts this Note upon the express condition that in case of the
occurrence of an Event of Default,  the remedies of Lender in its sole
discretion shall be any or all of:
 
(a)
foreclosure of or exercise of powers of sale under the Mortgage in accordance
with the terms and provisions set forth in the Mortgage;

 
 
(b)
action against any other security at any time given to secure the payment
hereof; and

 
 
(c)
action to enforce the personal liability of Borrower and/or each guarantor (if
any) of the payment hereof as specifically undertaken below in this Note or in a
separate agreement.

 
PROVIDED, HOWEVER, NOTWITHSTANDING ANYTHING IN THIS NOTE TO THE CONTRARY, THERE
SHALL AT NO TIME BE ANY LIMITATION ON BORROWER’S PERSONAL LIABILITY FOR THE
PAYMENT TO LENDER OF, AND BORROWER SHALL BE PERSONALLY LIABLE TO LENDER FOR:
 

 [MORTGAGE]
Loan No. 19263
 
Page 44 of 47

--------------------------------------------------------------------------------

 

(1)           all damages, costs and expenses including attorney fees reasonably
incurred by Lender on account of (a) intentional or negligent waste with respect
to the Mortgaged Premises, or (b) fraud or willful misrepresentation in
connection with the transactions contemplated by the Loan Documents;
 
(2)           misapplication of any security deposits, prepaid rent, or lease
termination fees with respect to the Mortgaged Premises; and any rentals or
income collected after a default in violation of the Loan Documents;
 
(3)           delinquent real estate taxes and assessments with respect to the
Mortgaged Premises;
 
(4)           the replacement cost of any personal property or fixtures
encumbered by the Mortgage removed or disposed of by Borrower and not replaced
as required by the Mortgage;
 
(5)           misapplication of condemnation awards and proceeds and insurance
proceeds; and any loss resulting from casualty to the Mortgaged Premises in
excess of insurance proceeds received in respect thereof or otherwise resulting
from Borrower’s failure to maintain adequate liability insurance and hazard
insurance in accordance with the requirements in the Mortgage for maintenance of
specified coverage;
 
(6)           all damages, costs and expenses, including attorneys’ fees,
reasonably incurred by Lender on account of a breach of any environmental
provision contained in the Mortgage;
 
(7)           any fees and costs, including attorneys’ fees, incurred in
enforcing and collecting any amounts due under these recourse subparagraphs or
due in connection with Lender’s enforcement of the Loan Documents;
 
(8)           the full amount due under this Note, including accrued interest,
and other amounts due with respect to the Mortgage, the Assignment and any other
Loan Documents executed by Borrower in connection with this Note in the event
Borrower voluntarily files a petition in bankruptcy or commences a case or
insolvency proceeding under any provision or chapter of the Federal Bankruptcy
Code;
 
(9)           all damages, costs and expenses, including attorneys’ fees
reasonably incurred by Lender as a result of or in connection with any claim
that by reason of the operation of federal bankruptcy, state insolvency, or
similar creditors’ rights laws, the transaction creating the Mortgage
constituted a fraudulent transfer, a fraudulent conveyance or a preferential
transfer; and
 
(10)           the full amount due under this Note, including accrued interest,
and other amounts due with respect to the Mortgage, the Assignment and any other
Loan Documents executed by Borrower in connection with this Note if there occurs
an event that under the “due on sale or encumbrance” provisions of the Mortgage
(Section 1-4 thereof) constitutes an Event of Default under the Mortgage.

[MORTGAGE]
Loan No. 19263
 
Page 45 of 47

--------------------------------------------------------------------------------

 

 
The unenforceability or invalidity of any provision hereof shall not render any
other provision or provisions herein contained unenforceable or invalid.
 
Each of the parties hereto has been represented by counsel and the terms of this
Note have been fully negotiated.  This Note shall not be construed more strongly
against any party regardless of which party may be considered to have been more
responsible for its preparation.
 
THE PARTIES HERETO, AFTER CONSULTING OR HAVING HAD THE OPPORTUNITY TO CONSULT
WITH COUNSEL, KNOWINGLY, VOLUNTARILY, AND INTENTIONALLY WAIVE, TO THE FULL
EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT THEY MAY HAVE TO A TRIAL BY JURY
IN ANY LITIGATION BASED ON OR ARISING OUT OF THIS NOTE, OR ANY RELATED
INSTRUMENT OR AGREEMENT, OR ANY OF THE TRANSACTIONS CONTEMPLATED HEREBY OR ANY
COURSE OF CONDUCT, DEALING, STATEMENTS, WHETHER ORAL OR WRITTEN, OR ACTION OF
ANY PARTY HERETO.  NO PARTY SHALL SEEK TO CONSOLIDATE BY COUNTERCLAIM OR
OTHERWISE, ANY SUCH ACTION IN WHICH A JURY TRIAL HAS BEEN WAIVED WITH ANY OTHER
ACTION IN WHICH A JURY TRIAL CANNOT BE OR HAS NOT BEEN WAIVED.  THESE PROVISIONS
SHALL NOT BE DEEMED TO HAVE BEEN MODIFIED IN ANY RESPECT OR RELINQUISHED BY ANY
PARTY HERETO EXCEPT BY A WRITTEN INSTRUMENT EXECUTED BY ALL PARTIES.
 
BORROWER ACKNOWLEDGES THAT THE TRANSACTION OF WHICH THIS INSTRUMENT IS A PART IS
A COMMERCIAL TRANSACTION, AND, TO THE EXTENT ALLOWED UNDER CHAPTER 903a OF THE
CONNECTICUT GENERAL STATUTES OR BY OTHER APPLICABLE LAW, BORROWER WAIVES ITS
RIGHT TO NOTICE AND HEARING WITH RESPECT TO ANY AND ALL PREJUDGMENT REMEDIES
WHICH LENDER OR ITS SUCCESSORS OR ASSIGNS MAY DESIRE TO PURSUE IN CONNECTION
WITH SUCH TRANSACTION.
 
This Note is intended by the parties hereto to be the final, complete and
exclusive expression of the agreement between them with respect to the matters
set forth herein.  This Note supersedes any and all prior oral or written
agreements relating to the subject matter hereof and may not be contradicted by
evidence of prior, contemporaneous or subsequent oral agreements of the
parties.  There are no oral agreements between the parties.  No modification,
rescission, waiver, release or amendment of any provision of this Note shall be
made, except by a written agreement signed by the parties hereto.
 
IMPORTANT:   READ BEFORE SIGNING.  THE TERMS OF THIS NOTE SHOULD BE READ
CAREFULLY BECAUSE ONLY THOSE TERMS IN WRITING ARE ENFORCEABLE.  NO OTHER TERMS
OR ORAL PROMISES NOT CONTAINED IN THIS NOTE MAY BE LEGALLY ENFORCED.  BORROWER
MAY CHANGE THE TERMS OF THIS NOTE ONLY BY ANOTHER WRITTEN AGREEMENT.  THIS
NOTICE ALSO APPLIES TO ANY OTHER CREDIT AGREEMENTS (EXCEPT EXEMPT TRANSACTIONS)
NOW IN EFFECT BETWEEN YOU AND THIS LENDER.
 
Borrower acknowledges receipt of a copy of this document at the time of its
execution.
 
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK, SIGNATURE PAGE FOLLOWS]

 [MORTGAGE]
Loan No. 19263
 
Page 46 of 47

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Borrower has duly executed this Note on the on the date
stated in the acknowledgement set forth below, to be effective as of the day and
year first above written.
 
 

 
FARM SPRINGS ROAD LLC, a Connecticut limited liability company
     
    By:  GTJ REALTY, LP, a Delaware limited partnership, the sole member
     
    By:  GTJ GP, LLC, a Maryland limited liability company, the general partner
     
    By:  GTJ REIT, INC., a Maryland corporation, the sole member
         
    By:       ________________________
 
    Paul Cooper, Authorized Person

 
 
 
STATE OF NEW YORK                 )
                     )ss.
COUNTY OF NASSAU                 )
 
On the ___day of ______________, in the year 2013, before me, the undersigned,
personally appeared Paul Cooper, personally known to me or proved to me on the
basis of satisfactory evidence to be the individual(s) whose name(s) is (are)
subscribed to the within instrument and acknowledged to me that he/she/they
executed the same in his/her/their capacity(ies), and that by his/her/their
signature(s) on the instrument, the individual(s), or the person upon behalf of
which the individual(s) acted, executed the instrument.
 
 
____________________________________
Notary Public
My Commission Expires:
 
[SIGNATURE PAGE TO PROMISSORY NOTE]
 
 
 

MORTGAGE]
Loan No. 19263
 
Page 47 of 47

--------------------------------------------------------------------------------

 
